DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 9 has been cancelled. Claim 21 has been added as new claim. Claims 1-8, and 10-21 are pending in this application. 
Response to Amendment/Arguments
The substitute specification filed 02/04/2022 has been entered. It does conform to 37 CFR 1.125(b) and (c) because: no new matter has been introduced. Therefore, the objections have been withdrawn.  
The amendments overcome the objections to the claims. Therefore, the objections to the claims have been withdrawn.  
Applicant’s argument/remarks, on pages 21-27, with respect to rejections to the claims under 35 USC § 103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn based on the amendments. However, upon further consideration, a new ground(s) of rejection is made, see the new rejections below. 
Note: the instant invention/disclosure has a plurality of embodiments, steps, and subject matter that can be interpreted in different ways. The claimed subject matter and claimed terminology (e.g. precedent action, deviation in a value found in a display, firsts or second step or guidance, etc.) does not have an explicit correlation to the terminology found in the disclosure. Therefore, the Examiner suggests to the Applicant to leave the record clear and point out explicit support and interpretation for the claimed subject matter to avoid delaying a possible allowance, avoid rejections under 112, avoid different and broad interpretations or embodiments suggested other than the desired by the inventor/Applicant.    
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, and 10-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “isolating a region in the second image corresponding to a particular display of the equipment unit; 
		o extracting a first value from the region in the second image corresponding to a particular value presented on the particular display; and 
		o in response to the first value falling within a value range threshold associated with the first step of the procedure, serving a second guidance for a These limitations do not have sufficient support in the original disclosure. 
	The Applicant points support for the claimed subject matter above in [0084]. This paragraph has support for isolating, and extracting a value from a display (analog or digital dial), but this paragraph simply states that the value is stored (see [0084] “isolate a region of this image corresponding to the display; implement optical character recognition and/or other computer vision techniques to extract a value from this region of the image; and write this value to an electronic lab notebook or other data repository associated with the equipment unit and/or with current execution of the protocol”). However, there is not determination/calculation of a deviation from the display, and based on that deviation serving a second step. The disclosure paragraphs [0103]-[0104] and [0107] teaches or suggest that the system provides a guidance based on protocol record deviations. For instance, [0104] recites “In one variation shown in FIGS. 4 and 5, the remote computer system: compares the protocol record for this instance of the protocol with protocol records from previous instances of the protocol to identify deviations between the current and previous instances… Thus, when the remote computer system identifies a deviation between the current and previous instances of the protocol based on comparisons of protocol records for these protocol instances, the remote computer system can: selectively notify the reviewer of this deviation; and interface with the reviewer portal to replay a segment of the protocol record for the current instance of the protocol that spans the step containing this deviation”. The reviewer portal is exemplified as a remote desktop computer (0099)”. Thus, a deviation of values is determined in order to provide a second guidance at a remote computer and not to a user of the mobile device.
 	Then, [0107] recites “…detect a deviation between orders of positions of mobile devices represented in the first protocol record and represented in the set of stored protocol records; and then queue a particular segment of the protocol record containing the deviation for verification by the reviewer or remote verifier. 
 … detect a deviation between position of the mobile device during a particular step in the new instance of the protocol and a reference location for the particular step defined in the reference protocol record; and then queue a segment of the protocol record containing the deviation for remote verification if this deviation exceeds a
threshold deviation ( e.g., a threshold distance of one meter). In this example, the remote computer system can also: detect a deviation across durations between confirmations of a first subset of steps in the new instance of the protocol and confirmations of this same subset of steps defined in the reference protocol record; and queue a segment of the protocol record containing this deviation for remote verification
if this deviation exceeds a threshold deviation (e.g., one minute). More specifically, in this example, the remote computer system can flag a step in the new instance of the
protocol if the new protocol record indicates that this step was completed in significantly more time or significantly less time than an average time or time range allocated for
this step in the reference protocol record”.  Thus, a deviation of values is determined in order to provide a second guidance. However, this paragraph do not sufficient support for “in response to an extracted first value of display falling within a value range threshold associated with the first step of the procedure, serving a second  This par. [0107] clearly teaches that the record data in the record protocol does not consider an extracted first value of a display falling within a value range threshold in order to provide the second guidance.     
	Furthermore, the disclosure further teaches in 0085-0086 that when the display is imaged, the image of the image is compared to threshold, and If the quality of the
image is less than a threshold quality or if the confidence score is less than a threshold score, the mobile device can render----on the heads-up display-a prompt for the operator to move closer to the display to enable automated documentation of this step in the protocol. Thus, there is a second guidance provided to a user but it is not based to the first value (a particular value extracted from the display) falling within a value range threshold associated with the first step of the procedure  
 	The claimed subject matter above is very clear “in response to the first value (a particular value extracted from the display) falling within a value range threshold associated with the first step of the procedure serving a second guidance for a second step of the procedure”. However, sufficient support for these limitations was not found explicitly or implicitly in the original disclosure.  
	Claims 2-3 suggests that the second step might include cease motion and take additional images when the position of a user/device in an area is not accurate or the mage is blur (see [0072-0074). However, this does not suggest or reads in the limitations above wherein the second step/guidance is provided when the first value extracted from a display falling within a value range threshold associated with the first step.

	As to claim 17 and 20, these claims is the method claim corresponding to the method claim 1 and are rejected for the same reasons mutatis mutandis since it contains the same rejected subject matter above. 
	As to dependent claims 2-8, 9-16, 18-19 and 21, these claims is are rejected for the same reasons mutatis mutandis as their respective parent claims since they inherit the same errors. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Santarone et al (US 20180239840) in view of Reiley et al (US 20180357907), Jun (KR 2017-0057854A as supported by the machine translation provided), and Wang (US 8341741).
	As per claim 1, Santarone teaches a method for assisting execution of manual protocols at production equipment includes (protocols have been interpreted in BRI has tasks, steps, guidance as suggested in the disclosure; see [0008-009] “The present invention provides for automated apparatus for improved modeling of construction, Deployment and updating of a Processing Facility. The improved modeling is based upon generation of As Built and Experiential Data captured with one or both of Smart Devices and Sensors located in or proximate to the Processing Facility. The automated apparatus is also operative to model compliance with one or more performance levels for the Processing Facility related to processing of a Commercial Product.method and apparatus for assisting”; also, see [0146] the AR/VR system is for assisting a user and present him with data including experiential data (includes collection of data), maintenance data, and annotations (include operations instructions, 0147); 0058 “…providing on site guidance during the Service Call; providing documentation relevant to the building, equipment and machinery; providing access to remote experts that guide onsite technicians”; also, see [0259] “…indicate completion of a task”; also, see [0188] “augmented reality functions viewable in an AVM 201 including an AVM may be used to guide operators, surveyors, repair workers, or other individuals, through the Processing Facility”; [0191] “…service a problem…”):
	accessing a geospatial location of a mobile device (see Fig. 1B when a user is close (access an area or location) to a specific site/building, the structure is identified based on the mobile device and/or building coordinates;  [0130] “data in an AVM may be accessed via increasingly more accurate determinations. A first level of geospatial location determinations may be based upon a real estate parcel 110-113 and a second geospatial determination may be made according to position locators (discussed more fully below) included within the boundaries of the real estate parcel 110-113… to access a record of a design model for a specific wall portion within a structure based upon identification of a real estate parcel 110-113 and a location within a structure situated within the real estate parcel 110-113 and height and direction.”);
	identifying a particular site occupied by the mobile device based on the geospatial location (see [0036] “FIG. 1B illustrates geolocation aspects that may be used to identify a Commercial Property and corresponding data and predictions”; also, see [0131] “For example, in some embodiments, a unique identifier may be based upon Cartesian Coordinates, such as global positioning system (GPS) coordinates”; also, see [0133]; also, see Fig. 4A step 406 and see [0284] “At method step 406, the physical structure may be identified via a location. A physical location may include, for example, Cartesian Coordinates, such as Latitude and Longitude coordinates, GPS coordinates, or other verifiable set of location parameter”);
	accessing identifiers of a first set of wireless access points wirelessly accessible to the mobile device (see [0286] “The position may be determined relative to location identifiers”; also, see [0291] “c) referencing multiple positioning reference devices within the Processing Facility”; also, see [0297] “…The position identifiers 501-504 may include devices, such as, for example, a radio transmitter…may include a router or other WiFi device…”);
	based on identifiers of the set of wireless access points and known locations of wireless access points within the particular building, identifying a particular space within the particular building within the particular site occupied by the mobile device (see [0065] “Some exemplary embodiments may include updates to an AVM that include, one or more of: quantifying a make and model of equipment and machinery on site; time and date notation of change in location specific data; Model accessed and/or updated according to XYZ and distance data; XY data may include high level location designation within the street address via triangulation (i.e. such as a street address) and highly specific position designation (i.e. particular room and wall)”; [0286] “At method step 408, an A VM may be identified and accessed via the physical location. Once an appropriate AVM is accessed, a particular portion of the AVM may be presented via a GUI based upon the position within the Processing Facility (or proximate to the Processing Facility) and a direction, height and angle of view. The position may be determined relative to location identifiers. Height may be determined via electronic devices, such as a smart device, or via triangulation referencing the location identifiers (locations
identifiers are discussed more fully above and below); also, see [0291] “…e) calculating a position within the Processing Facility, the calculation based upon a relative distance of the at least three positioning reference devices to the point of measurement and a triangulation calculation…”; also, see [0297-0298]);
	loading a protocol associated with an equipment unit in the particular space , the protocol defining a sequence of steps for operation of the equipment unit by a user (see also, see [0146] the AR/VR system is for assisting a user and present him with data including experiential data (includes collection of data), maintenance data, and annotations (include operations instructions, 0147); 0058 “…providing on site guidance during the Service Call; providing documentation relevant to the building, equipment and machinery; providing access to remote experts that guide onsite technicians”; also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis” also, see [0188] “augmented reality functions viewable in an AVM 201 including an AVM may be used to guide operators, surveyors, repair workers, or other individuals, through the Processing Facility”; [0191] “…service a problem…”; also, see [0259] “…indicate completion of a task”; also, see Fig. 1E the protocol includes directional audio);
	detecting a first set of optical features in a field of view of an optical sensor integrated into the mobile device (see [0075] “Image Capture Device, such as a
Charge Coupled Device ("CCD") capture device and/or an infrared capture device being available in a handheld [0078] “captured data may be compared
to a library of stored data using image recognition software to ascertain and/or affirm a specific location, elevation and direction of an image capture location”; also, see [0078] and [0234]; also, see Fig. 3G, 3H, the mobile device has a camera for imaging and thus detecting optical features in a field of view; also, see [0154); 
 	
(see page 27 claim 19 “generating a volume of production of a machine located at the Z distance of interest and the Z direction of interest from the XY position of the smart device”, thus, data of the AVM is generated when he user/mobile device is within a specific distance; also, see [0065] “Model accessed and/or updated according to XYZ and distance data”; also, see [0141] “Based upon a recorded position within the structure 102A and the calculated direction, a data record may be accessed in the Augmented Virtual Model 100 and a specific portion of the Augmented Virtual Model 100 and/or the Virtual Processing Facility 102B may be presented on the user device 106”, again, in response  to a position within a specific distance threshold of the mobile device with respect to equipment, the AVM and all the guidance/protocol is allowed to take place at the position. Also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis).Also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”; see Fig. 1E the first step could include a directional audio capture), 
 	the first guidance comprising the first reference location proximal the equipment unit(see page 27 claim 19 “generating a volume of production of a machine located at the Z distance of interest and the Z direction of interest from the XY position of the smart device”, thus, data of the AVM is generated when he user/mobile device is within a specific distance; also, see [0065] “Model accessed and/or updated according to XYZ and distance data”; also, see [0141] “Based upon a recorded position within the structure 102A and the calculated direction, a data record may be accessed in the Augmented Virtual Model 100 and a specific portion of the Augmented Virtual Model 100 and/or the Virtual Processing Facility 102B may be presented on the user device 106”, again, in response  to a position within a specific distance threshold of the mobile device with respect to equipment, the AVM and all the guidance/protocol is allowed to take place at the position. Also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis). Also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”); [00291]; also, see page 26 claim 1 “performing a data capture routine from the XY position”, also, see [0325] “A User 1200 may position a Smart Device 1205 in a first position 1201 proximate to a portion of a structure for which a representation in the AVM the User 1200 wishes to retrieve and display. The first position 1201 of the Smart Device 1205 may be determined (as discussed herein via GPS and/or triangulation) and recorded. The User 1200 may then relocate the Smart Device 1205 to a second position 1202 in a general direction of the portion of a structure (illustrated as the Z direction) for which a representation in the AVM the User 1200 wishes to retrieve and display. In this manner, the AVM system (not shown in FIG. 12) and/or the Smart Device 1205 may generate a vector towards the portion of a structure for which a representation in the AVM the User 1200 wishes to retrieve and display”, Thus, the preceding action could a first position and a first direction, and the data capture occurs towards a second direction );
 	
 	
		
		
		
		
	While Santarone clearly teaches the mobile device comprises a camera for capturing data of an equipment unit, wherein a location of an image captured is determined, Santarone does not explicitly teach:
	the equipment unit isolated and disconnected from local computer networks and local wireless network; 
 	calculating a first position of the mobile device within the particular space based on positions of the first set of optical features relative to a constellation of reference features represented in a space model of the particular space, 
	the first guidance comprising a prompt to capture data at a second reference location proximal the equipment unit;
 	detecting a second set of optical features in the field of view of the optical sensor;  	calculating a second position of the mobile device within the particular space based on positions of the second set of optical features relative to the constellation of reference features represented in the space model of the particular space; and 
 	in response to the second position of the mobile device falling within a second threshold distance of the second reference location proximal the equipment unit associated with the first step of the procedure:
		o accessing a second image captured by the optical sensor within the second threshold distance of the second reference location of the equipment unit; 
		o isolating a region in the second image corresponding to a particular display of the equipment unit; 
		o extracting a first value from the region in the second image corresponding to a particular value presented on the particular display; and 

 	However, Reiley teaches a method for location tracking comprising detecting a first set of optical features in a field of view of an optical sensor integrated into the mobile device (see 0019 “the method S100 to collect optical data at the mobile computing device, transform these optical data into a location of the mobile computing device… extract a more distinct constellation of 2D or 3D features from this composite 2D image or 3D point cloud; and refine the determined location of the mobile computing device based on a comparison of this revised constellation of 2D or 3D features to the localization”) and calculating a first position of the mobile device within the particular space based on positions of the first set of optical features relative to a constellation of reference features represented in a space model of the particular space (see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]”…. calculates an actual location of the mobile computing device—and therefore the user—in Block S170 based on relative positions and sizes of these image features and locations associated with known features matched to these image features, as shown in FIGS. 2 and 3”; also, see [0048] “if the user is occupying an indoor space, the native application can identify: a window, a door, floor and ceiling corners, a floor pattern, floor and wall colors, a lighting element, a stairwell, an elevator, an office space, and/or an architectural detail (e.g., a stair railing, an interior columns), etc. in the optical image. In Block S130, the native application can thus detect a constellation of features that represent a space occupied by the mobile computing device at a time that the image was recorded”), serving a first guidance for a first step to the user, the first guidance comprising a prompt to capture data at a second reference location following execution of a preceding control action at the first reference location (see [0020] “In the foregoing example, once the user has entered a pickup request into the autonomous vehicle, the native application can additionally or alternatively prompt the user to record a static image or video of her environment (e.g., a distinguishing feature in her proximity, such as a building entrance, a building facade, a billboard, a street sign, etc.) with the mobile computing device”; see [0032]-0033] “the native application prompts the user to scan her mobile computing device horizontally to capture a 90°, 180°, 270°, of 360° horizontal panoramic image of her surroundings”, thus, the application prompts the user to capture data at several angles and directions in order to capture different images towards first location, second locations and so on), detecting a second set of optical features in the field of view of the optical sensor (see Fig. 3 detecting and extract image features from a next image; see [0017], [0019], [0032-0033], [0034], [0040], [0043], and [0046]), calculating a second position of the mobile device within the particular space based on positions of the second set of optical features relative to the constellation of reference features represented in the space model of the particular space (see [0019] and Step S160l also, see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]; the system of Reiley perform location based on different images and different locations; also, see [0082]), and in response to the second position of the mobile device falling within a second threshold distance of the second (see [0082] “the native application can illustrate this location within a graphical user interface within the native application and prompt the user to confirm the determined location. For example, the native application can show the determined location within a virtual map, render stock images of an indoor or outdoor space near the determined location within the graphical user interface, and/or present a textual description of known features or artifacts near the user (e.g., by retrieving this textual description from an online encyclopedia), etc. The user can then: review the determined location and confirm her location directly; or review this location-related content and confirm that such features indicated within the graphical user interface are present in her vicinity, thereby indirectly confirming that the determined location is correct”), accessing a second image captured by the optical sensor within the second threshold distance of the second reference location of an object/equipment unit; isolating a region in the second image corresponding to a particular object (see 0033 “In another example, the native application prompts the user to scan her mobile computing device horizontally to capture a 90°, 180°, 270°, of 360° horizontal panoramic image of her surroundings; the native application then extracts features from this horizontal panoramic image and processes this horizontal panoramic image as described above. Furthermore, in this example, the native application can process sections of the horizontal panoramic image substantially in real-time during recordation of the horizontal panoramic image and cease capture of the horizontal panoramic image once a geographic location with a sufficient confidence score is calculated”; also, see [0073] “the native application can isolate a group of known features associated with locations in close proximity to one another (i.e., a “geospatial cluster of known features”) that exhibit high correspondence to image features extracted from an optical image (or video feed, etc.) recorded by the mobile computing device”), extracting a first value from a region in the second image (extract a second set of image features from the second optical image in Block S120 and scan the second set of known features for correspondence to image features in the second set of image features in Block S160”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone’s invention to include the functions of the system of Reiley including the steps of detecting a first set of optical features in a field of view of an optical sensor integrated into the mobile device, calculating a first position of the mobile device within the particular space based on positions of the first set of optical features relative to a constellation of reference features represented in a space model of the particular space, serving a first guidance for a first step to the user, the first guidance comprising a prompt to capture data at a second reference location following execution of a preceding control action at the first reference location, detecting a second set of optical features in the field of view of the optical sensor, calculating a second position of the mobile device within the particular space based on positions of the second set of optical features relative to the constellation of reference features represented in the space model of the particular space, and in response to the second position of the mobile device falling within a second threshold distance of the second reference , accessing a second image captured by the optical sensor within the second threshold distance of the second reference location of the object/equipment unit; isolating a region in the second image corresponding to a particular object, extracting a first value from a region in the second image as taught by Reiley in order to determine the location of a user/mobile device with higher precision and confidence (see [0065] “calculates a confidence score that a location within the localization map represents the location of the user's mobile computing device based on similarities in feature types and relative distances between features around this location in the localization map (or in the template image) and like image features in the optical image”), provide image collection and image analysis and recognition of objects to provide an enhanced localization methods when combined with Santarone’s method that uses wireless signal for localization.
	While Reiley teaches a system that is able to guide and direct a user to different location/points and clearly asks/prompt a user to perform certain tasks in an environment such as take images of any surrounding or objects, and while Santarone clearly teaches image capture of data including temperature, pressure, power consumed, equipment (machinery and HVAC), Santarone-Riley does not explicitly teach the equipment unit disconnected from local computer networks and local wireless network; isolating a region in the second image corresponding to a particular display of the equipment unit; 	o extracting a first value from the region in the second image corresponding to a particular value presented on the particular display; and o in 
	However, Jun in an analogous art of image capture and analysis, teaches a measuring equipment management system comprising isolating a region in a second image corresponding to a particular display of the equipment unit (see Fig. 1 measurement equipment 100 including a camera for capturing images; see page 2 par. 7 “receiving an image of an analog instrument panel, And a control unit for extracting measurement information including a number, a scale, and a position of a display means for displaying the measurement value of the measurement object on the instrument panel, and extracting a measurement value of the analog instrument using the measurement information”, thus the image is from a panel and a region is isolated in order to read the values; also, see page 4 par. 10 “can use the camera 110 installed in the vicinity of the analogue instrumentation instrument 2 to generate a video image of the instrumentation board of the analogue instrumentation instrument 2 And analyze the collected images using the data processing device 130 to calculate the measurement values indicated by the measurement needles or gauges of the analog measurement equipment 2”); extracting a first value from the region in the second image corresponding to a particular value presented on the particular display (see page 2 par. 7 “receiving an image of an analog instrument panel, And a control unit for extracting measurement information including a number, a scale, and a position of a display means for displaying the measurement value of the measurement object on the instrument panel, and extracting a measurement value of the analog instrument using the measurement information”); and o in response to the first value falling within a value range threshold associated with the first step of the procedure, serving a second guidance for a second step of the procedure (see page 2 par. before last “determine whether the measurement value is within a normal range stored in the memory corresponding to the measurement data information”; see page 3 par. 2 “The image may include a color area displayed on the instrument panel, and the color area may be an area for displaying a caution or displaying a warning when the measured value falls within a certain range according to the position of the display part”, the second guidance is suggested as warning, alert, or color for indicating a need for repair or maintenance; also, see page 11 pars. 2-5 “The analog measuring equipment 2 may include a color area for displaying a warning or displaying a warning when the measurement result falls within a certain range depending on the position where the gauge needle corresponds to the instrument panel. Typically, the color area showing attention is yellow, and the color area indicating warning is red. The analog measuring equipment management system 100 according to the present embodiment detects a color area displaying an
attention through color extraction from an image and a color area displaying a warning”, ). And see page 11 par. 8 “According to an embodiment of the present invention, it is possible to solve the problem of time and safety that can be generated in existing facilities, and to send a warning to a manager when the gauge is out of the normal operating range, Repair. This makes it possible to
prevent abnormal operation of the equipment and improve the service life and reliability of the equipment”, thus guidance for a second step such as repair or maintenance is provided). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley’s combination as taught above to include the functions of the measuring equipment management system, into the AR/VR data capture system  of Santarone-Reiley’s comprising isolating a region in a second image corresponding to a particular display of the equipment unit, extracting a first value from the region in the second image corresponding to a particular value presented on the particular display; and o in response to the first value falling within a value range threshold associated with the first step of the procedure, serving a second guidance for a second step of the procedure as taught by Jun in order to avoid human error in collecting and interpreting equipment data (Jun teaches a system that captures data, analyses and output  second guidance such as alarm,/warnings, colors, automatically to indicate that there is a problem in the equipment), and prevent abnormal operation of the equipment and improve the service life and reliability of the equipment by providing guidance for a second step such as repair or maintenance (see page 11 par. 8 “According to an embodiment of the present invention, it is possible to solve the problem of time and safety that can be generated in existing
facilities, and to send a warning to a manager when the gauge is out of the normal operating range, Repair. This makes it possible to prevent abnormal operation of the equipment and improve the service life and reliability of the equipment).  
	While Jun suggests a system being capable of capturing data from equipment unit disconnected from local computer networks and local wireless network since uses imaging to monitor and capture data of analog dial/displays, Santarone-Reiley-Jun does not explicitly teach Santarone-Reiley the equipment unit isolated and disconnected from local computer networks and local wireless network.
	However, Wang, in an analogous art of data monitoring using an optical sensor/ camera teaches a system comprising capturing data from equipment unit isolated and disconnected from local computer networks and local wireless network (see Fig. 2; also, see Col 2 lines 65-68 to Col 3 line 7 “In contrast, for the monitoring system of the invention, data signal transmission between the process control computer and the remote monitoring computer is realized through non-network physical connection, therefore the data signal transmission between the process control computer and the remote monitoring computer is absolutely isolated from the external network, and the process control computer is protected from hacker and virus attack, consequently network safety of the process control computer is intrinsically guaranteed).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley-Jun’s combination as taught above to include equipment unit isolated and disconnected from local computer networks and local wireless network as taught by Wang in order to protect the equipment from viruses and also, see Col 2 lines 65-68 to Col 3 line 7), substantially guaranteeing safety of the equipment (see Col 3 lines 15-19). 
  	As per claim 2, Santarone-Reiley-Jun-Wang teaches the method of claim 1: Reiley further teaches 
 	wherein detecting the first set of optical features comprises: 
 		accessing a first color image recorded by the optical sensor at a first time during motion of the mobile device (see [0019]; also, see [0017] “Alternatively, the localization map can include a 3D model or 2D height map containing geospatially-label points or other features and constructed from depth (e.g., LIDAR) or color images of interior and/or exterior spaces within the geographic region”), and 
		extracting the first set of optical features from the first color image (see [0017], [0019]), 
	wherein calculating the position of the mobile device within the particular space comprises (see [0017], [0019], [0032], [0034], [0040], [0043]):
		calculating a first transform that projects the first set of optical features onto corresponding reference features in the space model with a first error (see [0017], [0019], [0032], [0034], [0040], [0043], [0071] “…projecting the location of the known feature…” ; [0073] “calculate a transform that projects the known features in the geospatial cluster onto corresponding image features in the optical image (or video frame, etc.); and apply the transform to geographic locations associated with these known features to calculate an actual 3D geographic location of the mobile computing device”); and 
(see [0073] “calculate a transform that projects the known features in the geospatial cluster onto corresponding image features in the optical image (or video frame, etc.); and apply the transform to geographic locations associated with these known features to calculate an actual 3D geographic location of the mobile computing device); and 
 	further comprising: 
		at the mobile device, serving a prompt to cease motion for a period of time (see [0020] “In the foregoing example, once the user has entered a pickup request into the autonomous vehicle, the native application can additionally or alternatively prompt the user to record a static image or video of her environment (e.g., a distinguishing feature in her proximity, such as a building entrance, a building facade, a billboard, a street sign, etc.) with the mobile computing device”; see [0032]-0033]); 
		accessing a second color image recorded by the optical sensor during the period of time (see Fig. 3 detecting and extract image features from a next image; see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]); 
		extracting the second set of optical features from the second color image (see Fig. 3 detecting and extract image features from a next image);
		calculating a second transform that projects the second set of optical features onto corresponding reference features in the space model with a second error less than the first error (see [0019] and Step S160l also, see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]; the system of Reiley perform location based on different images and different locations; also, see [0082]); 
		calculating the second position of the mobile device, at a second resolution greater than the first resolution, within the particular space at a second time based on the second transform (see [0019] and Step S160l also, see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]; the system of Reiley perform location based on different images and different locations; also, see [0082]; also, see [0080] the second location is refined or has a greater resolution).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley-Jun-Wang’s combination to include wherein detecting the first set of optical features comprises: accessing a first color image recorded by the optical sensor at a first time during motion of the mobile device, extracting the first set of optical features from the first color image, and wherein calculating the position of the mobile device within the particular space comprises: calculating a first transform that projects the first set of optical features onto corresponding reference features in the space model with a first error; and calculating the first position of the mobile device, at a first resolution, within the particular space at the first time based on the first transform; and further comprising: at the mobile device, serving a prompt to cease motion for a period of time, accessing a second color image recorded by the optical sensor during the period of time; extracting a second set of optical features from the second color image; calculating a second transform that projects the second set of optical features onto corresponding reference features in the space model with a second error less than see [0020] and [0067 “can prompt the user to actively scan her environment with a camera integrated into her phone, as described above, and then repeat the foregoing processes to calculate the user's actual location from these additional optical data”).
	Santarone further teaches following completion of the first step in the protocol, loading the second step in the protocol associated with a particular element on the equipment unit (see page 27 claim 19 “generating a volume of production of a machine located at the Z distance of interest and the Z direction of interest from the XY position of the smart device”, thus, data of the AVM is generated when he user/mobile device is within a specific distance; also, see [0065] “Model accessed and/or updated according to XYZ and distance data”; also, see [0141] “Based upon a recorded position within the structure 102A and the calculated direction, a data record may be accessed in the Augmented Virtual Model 100 and a specific portion of the Augmented Virtual Model 100 and/or the Virtual Processing Facility 102B may be presented on the user device 106”, again, in response  to a position within a specific distance threshold of the mobile device with respect to equipment, the AVM and all the guidance/protocol is allowed to take place at the position. Also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis), these controls are guidance for second steps zooming, volume, selections of data. Also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”; Santarone system allows the mobile device to capture, images, vibrations, sounds, collecting data of the equipment or structures, see [0019] and [0082]. These steps are provided); and rendering the  second guidance for the second step, visually aligned with the particular element on the equipment unit, on a display coupled to the mobile device based on the second position of the mobile device at the second time (see page 27 claim 19 “generating a volume of production of a machine located at the Z distance of interest and the Z direction of interest from the XY position of the smart device”, thus, data of the AVM is generated when the user/mobile device is within a specific distance; also, see [0065] “Model accessed and/or updated according to XYZ and distance data”; also, see [0141] “Based upon a recorded position within the structure 102A and the calculated direction, a data record may be accessed in the Augmented Virtual Model 100 and a specific portion of the Augmented Virtual Model 100 and/or the Virtual Processing Facility 102B may be presented on the user device 106”, again, in response  to a position within a specific distance threshold of the mobile device with respect to equipment, the AVM and all the guidance/protocol is allowed to take place at the position. Also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis), these controls are guidance for second steps zooming, volume, selections of data. Also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”; Santarone system allows the mobile device to capture, images, vibrations, sounds, collecting data of the equipment or structures, see [0019] and [0082]. These steps are provided).
	Furthermore, Jun suggests following completion of a first step in a protocol (after capturing image data), loading the second step in the protocol associated with a particular element on the equipment unit (the second step includes displaying color, alarm, warning, determine a deviation in the collected data with respect to the values displayed in the dial/display); and rendering the  second guidance for the second step, visually aligned with the particular element on the equipment unit, on a display coupled to the mobile device/measurement equipment 130  based on the second position of the mobile device at the second time (the second step includes displaying, color, alarm, warning, determine a deviation in the collected data with respect to the values displayed in the dial/display, in a display associated with the measurement equipment 130. See page 7 par. 4 “The display 136 may display a measurement state including a measurement value calculated by the control unit 133”, page 8 par. 14 “The analogue instrument management system 100 according to an embodiment of the present invention outputs numerical measurement values through the display 136 included therein and outputs the measured values to the speaker 137 when the measured value is out of a predetermined range the alarm sound may be output via the alarm”).	
 	As per claim 3, Santarone-Reiley-Jun-Wang teaches the method of claim 2, Santarone further teaches wherein rendering the second guidance for the second step, visually aligned with the particular element on the equipment unit, comprises (see claim 2 above): extracting a location of the particular element, comprising a particular control input in a cluster of control inputs at a control panel on the equipment unit, from the first set of optical features detected in the field of view of the optical sensor (see Fig. 1D control panel; also, see [0154] “Referring now to FIG. 1E, a user 131 is illustrated situated within an AVM 111. The user 131 will be virtually located at a Vantage Point 137 and may receive data 136, including, but not limited to one or more of: image data 134, audio data 135 and Ambient Data 136. The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis). The user is presented with Image Data from within the AVM 111 that includes As Built data and virtual design data”); generating an augmented reality frame comprising a visual object visually aligned with the particular control input and distinguishing the particular control input in the cluster of control inputs (see [0154]); and rendering the augmented reality frame on the display integrated into the mobile device (see [0154], and [317] “the wearable display 905 may comprise a helmet, which may allow for more detailed immersion. For example, a helmet may allow for temperature control, audio isolation, broader perspectives, or combinations thereof”).
	As per claim 10, Santarone-Reiley-Jun-Wang teaches the method of claim 1, Reiley further teaches further comprising: detecting a third set of optical features in the field of view of the optical sensor (see Fig. 3 detecting and extract image features from a next image; see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]), calculating a third position of the mobile device relative to the equipment unit based on positions of the third set of optical features relative to a third constellation of reference features represented in an equipment model of the equipment unit (see [0019] and Step S160l also, see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]; the system of Reiley perform location based on different images and different locations; also, see [0082]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley’s combination to include the first guidance comprising a promptsee [0020] and [0067 “can prompt the user to actively scan her environment with a camera integrated into her phone, as described above, and then repeat the foregoing processes to calculate the user's actual location from these additional optical data”); and
	Santarone further teaches in response to the third position of the mobile device falling within a third threshold distance of third reference location on the equipment unit (see page 27 claim 19 “generating a volume of production of a machine located at the Z distance of interest and the Z direction of interest from the XY position of the smart device”, thus, data of the AVM is generated when he user/mobile device is within a specific distance; also, see [0065] “Model accessed and/or updated according to XYZ and distance data”; also, see [0141] “Based upon a recorded position within the structure 102A and the calculated direction, a data record may be accessed in the Augmented Virtual Model 100 and a specific portion of the Augmented Virtual Model 100 and/or the Virtual Processing Facility 102B may be presented on the user device 106”, again, in response  to a position within a specific distance threshold of the mobile device with respect to equipment, the AVM and all the guidance/protocol is allowed to take place at the position. Also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis), these controls are guidance for second steps zooming, volume, selections of data. Also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”; Santarone system allows the mobile device to capture, images, vibrations, sounds, collecting data of the equipment or structures, see [0019] and [0082]. These steps are provided).
As per claim 17, Santarone teaches a method for assisting execution of manual protocols at production equipment includes (see [0008-009]; also, see claim 1 above for further rationale):
	accessing a geospatial location of a mobile device (see Fig. 1B when a user is close (access an area or location) to a specific site/building, the structure is identified based on the mobile device and/or building coordinates; [0130]; see claim 1 for further rationale);
	identifying a particular site occupied by the mobile device based on the geospatial location (see [0036], [0133]; also, see Fig. 4A step 406 and see [0284]; see claim 1 for further rationale);
	accessing identifiers of a first set of wireless access points wirelessly accessible to the mobile device (see [0286] and [0297]; see claim 1 for further rationale);
	based on identifiers of the set of wireless access points and known locations of wireless access points within the particular building, identifying a particular space within the particular building within the particular site occupied by the mobile device (see [0065], [0286], [0297-0298] and see claim 1 for further rationale);
	detecting a first set of optical features in a field of view of an optical sensor integrated into the mobile device (see [0075], see [0078] and [0234]; also, see Fig. 3G, 3H, the mobile device has a camera for imaging and thus detecting optical features in a field of view; also, see [0154] and see claim 1 for further rationale );
	confirming presence of the mobile device in the particular space
, the protocol defining a sequence of steps for operation of the equipment unit by a user (see also, see [0146] the AR/VR system is for assisting a user and present him with data including experiential data (includes collection of data), maintenance data, and annotations (include operations instructions, 0147); 0058 “…providing on site guidance during the Service Call; providing documentation relevant to the building, equipment and machinery; providing access to remote experts that guide onsite technicians”; also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis” also, see [0188] “augmented reality functions viewable in an AVM 201 including an AVM may be used to guide operators, surveyors, repair workers, or other individuals, through the Processing Facility”; [0191] “…service a problem…”; also, see [0259] “…indicate completion of a task”; also, see Fig. 1E the protocol includes directional audio; the instructions/protocols are provided based on the location of the user);
	
(see page 27 claim 19 “generating a volume of production of a machine located at the Z distance of interest and the Z direction of interest from the XY position of the smart device”, thus, data of the AVM is generated when he user/mobile device is within a specific distance; also, see [0065] “Model accessed and/or updated according to XYZ and distance data”; also, see [0141] “Based upon a recorded position within the structure 102A and the calculated direction, a data record may be accessed in the Augmented Virtual Model 100 and a specific portion of the Augmented Virtual Model 100 and/or the Virtual Processing Facility 102B may be presented on the user device 106”, again, in response  to a position within a specific distance threshold of the mobile device with respect to equipment, the AVM and all the guidance/protocol is allowed to take place at the position. Also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis).Also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”; see Fig. 1E the first step could include a directional audio capture), 
 	the first guidance comprising (see page 27 claim 19 “generating a volume of production of a machine located at the Z distance of interest and the Z direction of interest from the XY position of the smart device”, thus, data of the AVM is generated when he user/mobile device is within a specific distance; also, see [0065] “Model accessed and/or updated according to XYZ and distance data”; also, see [0141] “Based upon a recorded position within the structure 102A and the calculated direction, a data record may be accessed in the Augmented Virtual Model 100 and a specific portion of the Augmented Virtual Model 100 and/or the Virtual Processing Facility 102B may be presented on the user device 106”, again, in response  to a position within a specific distance threshold of the mobile device with respect to equipment, the AVM and all the guidance/protocol is allowed to take place at the position. Also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis). Also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”); [00291]; also, see page 26 claim 1 “performing a data capture routine from the XY position”, also, see [0325] “A User 1200 may position a Smart Device 1205 in a first position 1201 proximate to a portion of a structure for which a representation in the AVM the User 1200 wishes to retrieve and display. The first position 1201 of the Smart Device 1205 may be determined (as discussed herein via GPS and/or triangulation) and recorded. The User 1200 may then relocate the Smart Device 1205 to a second position 1202 in a general direction of the portion of a structure (illustrated as the Z direction) for which a representation in the AVM the User 1200 wishes to retrieve and display. In this manner, the AVM system (not shown in FIG. 12) and/or the Smart Device 1205 may generate a vector towards the portion of a structure for which a representation in the AVM the User 1200 wishes to retrieve and display”, Thus, the preceding action could a first position and a first direction, and the data capture occurs towards a second direction );
 		
		
		
		
	While Santarone clearly teaches the mobile device comprises a camera, wherein a location of an image captured is determined, Santarone does not explicitly teach:
 	confirming presence of the mobile device in the particular space based on alignment between the first set of optical features and a constellation of reference features represented in a space model of the particular space; and 
 	tracking a position of the mobile device relative to the equipment unit based on locations of the first set of optical features detected in the field of view of the optical sensor and the constellation of reference features represented in the space model, 	
disconnected from local computer networks and local wireless network;
	the first guidance comprising a prompt to capture data proximal the equipment unit; 
 	 	o accessing a first image captured by the optical sensor within the first threshold distance of the location proximal of the equipment unit; 
		o isolating a first region in the first image corresponding to a first particular display of the equipment unit; 
		o extracting a first value from the first region in the first image corresponding to a first particular value presented on the first particular display; and 
		o in response to the first value falling within a value range threshold associated with the first step of the procedure, serving a second guidance for a second step to thee user.  		
	However, Reiley teaches a method for tracking comprising detecting a first set of optical features in a field of view of an optical sensor integrated into the mobile device (see 0019 “the method S100 to collect optical data at the mobile computing device, transform these optical data into a location of the mobile computing device… extract a more distinct constellation of 2D or 3D features from this composite 2D image or 3D point cloud; and refine the determined location of the mobile computing device based on a comparison of this revised constellation of 2D or 3D features to the localization”), confirming presence of the mobile device in the particular space based on alignment between the first set of optical features and a constellation of reference features represented in a space model of the particular space  (see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]”…. calculates an actual location of the mobile computing device—and therefore the user—in Block S170 based on relative positions and sizes of these image features and locations associated with known features matched to these image features, as shown in FIGS. 2 and 3”; also, see [0048] “if the user is occupying an indoor space, the native application can identify: a window, a door, floor and ceiling corners, a floor pattern, floor and wall colors, a lighting element, a stairwell, an elevator, an office space, and/or an architectural detail (e.g., a stair railing, an interior columns), etc. in the optical image. In Block S130, the native application can thus detect a constellation of features that represent a space occupied by the mobile computing device at a time that the image was recorded”), serving a first guidance for a first step to the user, the first guidance comprising a prompt to capture data proximal the object/equipment unit following execution of a preceding control action (see [0020] “In the foregoing example, once the user has entered a pickup request into the autonomous vehicle, the native application can additionally or alternatively prompt the user to record a static image or video of her environment (e.g., a distinguishing feature in her proximity, such as a building entrance, a building facade, a billboard, a street sign, etc.) with the mobile computing device”; see [0032]-0033] “the native application prompts the user to scan her mobile computing device horizontally to capture a 90°, 180°, 270°, of 360° horizontal panoramic image of her surroundings”, thus, the application prompts the user to capture data at several angles and directions in order to capture different images towards first location, second locations and so on), o accessing a first image captured by the optical sensor within the first threshold distance of the location proximal of the object/equipment unit; o isolating a first region in the first image corresponding to a particular object (see 0033 “In another example, the native application prompts the user to scan her mobile computing device horizontally to capture a 90°, 180°, 270°, of 360° horizontal panoramic image of her surroundings; the native application then extracts features from this horizontal panoramic image and processes this horizontal panoramic image as described above. Furthermore, in this example, the native application can process sections of the horizontal panoramic image substantially in real-time during recordation of the horizontal panoramic image and cease capture of the horizontal panoramic image once a geographic location with a sufficient confidence score is calculated”; also, see [0073] “the native application can isolate a group of known features associated with locations in close proximity to one another (i.e., a “geospatial cluster of known features”) that exhibit high correspondence to image features extracted from an optical image (or video feed, etc.) recorded by the mobile computing device”), extracting a first value from a region in the second image (extract a second set of image features from the second optical image in Block S120 and scan the second set of known features for correspondence to image features in the second set of image features in Block S160”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone’s invention to include confirming presence of the mobile device in the particular space based on alignment between the first set of optical features and a constellation of reference features represented in a space model of the particular space and tracking a position of the mobile device relative to the object/equipment unit based on locations of the first set of optical features detected in the field of view of the optical sensor and the constellation of reference features represented in the space model, serving a first guidance for a first step to the user, the first guidance comprising a prompt to capture data proximal the object/equipment unit following execution of a preceding control action, o accessing a first image captured by the optical sensor within the first threshold distance of the location proximal of the object/equipment unit; o isolating a first region in the first image corresponding to a particular object and extracting a first value from a region in the second image as taught by Reiley in order to determine the location of a user/mobile device with higher precision and confidence (see [0065] “calculates a confidence score that a location within the localization map represents the location of the user's mobile computing device based on similarities in feature types and relative distances between features around this location in the localization map (or in the template image) and like image features in the optical image”) and provide image collection and image analysis and recognition of objects to provide an enhanced localization methods when combined with Santarone’s method that uses wireless signal for localization. 
Santarone-Riley does not explicitly teach the equipment unit isolated and disconnected from local computer networks and local wireless network, isolating a first region in the first image corresponding to a first particular display of the equipment unit; extracting a first value from the first region in the first image corresponding to a first particular value presented on the first particular display; and o in response to the first value falling within a value range threshold associated with the first step of the procedure, serving a second guidance for a second step to the user. 
	However, Jun in an analogous art of image capture and analysis, teaches a measuring equipment management system comprising isolating a region in a second image corresponding to a particular display of the equipment unit (see Fig. 1 measurement equipment 100 including a camera for capturing images; see page 2 par. 7 “receiving an image of an analog instrument panel, And a control unit for extracting measurement information including a number, a scale, and a position of a display means for displaying the measurement value of the measurement object on the instrument panel, and extracting a measurement value of the analog instrument using the measurement information”, thus the image is from a panel and a region is isolated in order to read the values; also, see page 4 par. 10 “can use the camera 110 installed in the vicinity of the analogue instrumentation instrument 2 to generate a video image of the instrumentation board of the analogue instrumentation instrument 2 And analyze the collected images using the data processing device 130 to calculate the measurement values indicated by the measurement needles or gauges of the analog measurement equipment 2”); extracting a first value from the region in the second image corresponding to a particular value presented on the particular display (see page 2 par. 7 “receiving an image of an analog instrument panel, And a control unit for extracting measurement information including a number, a scale, and a position of a display means for displaying the measurement value of the measurement object on the instrument panel, and extracting a measurement value of the analog instrument using the measurement information”); and o in response to the first value falling within a value range threshold associated with the first step of the procedure, serving a second guidance for a second step to the user (see page 2 par. before last “determine whether the measurement value is within a normal range stored in the memory corresponding to the measurement data information”; see page 3 par. 2 “The image may include a color area displayed on the instrument panel, and the color area may be an area for displaying a caution or displaying a warning when the measured value falls within a certain range according to the position of the display part”, the second guidance is suggested as warning, alert, or color for indicating a need for repair or maintenance; also, see page 11 pars. 2-5 “The analog measuring equipment 2 may include a color area for displaying a warning or displaying a warning when the measurement result falls within a certain range depending on the position where the gauge needle corresponds to the instrument panel. Typically, the color area showing attention is yellow, and the color area indicating warning is red. The analog measuring equipment management system 100 according to the present embodiment detects a color area displaying an
attention through color extraction from an image and a color area displaying a warning”, ). And see page 11 par. 8 “According to an embodiment of the present invention, it is possible to solve the problem of time and safety that can be generated in existing facilities, and to send a warning to a manager when the gauge is out of the normal operating range, Repair. This makes it possible to
prevent abnormal operation of the equipment and improve the service life and reliability of the equipment”, thus guidance for a second step such as repair or maintenance is provided). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley’s combination as taught above to include the functions of the measuring equipment management system, into the AR/VR data capture system  of Santarone-Reiley’s comprising isolating a region in a second image corresponding to a particular display of the equipment unit, extracting a first value from the region in the second image corresponding to a particular value presented on the particular display; and in response to the first value falling within a value range threshold associated with the first step of the procedure, serving a second guidance for a second step to the user as taught by Jun in order to avoid human error in collecting and interpreting equipment data (Jun teaches a system that captures data, analyses and output  second guidance such as alarm,/warnings, colors, automatically to indicate that there is a problem in the equipment), and prevent abnormal operation of the equipment and improve the service life and reliability of the equipment by providing guidance for a second step such as repair or maintenance (see page 11 par. 8 “According to an embodiment of the present invention, it is possible to solve the problem of time and safety that can be generated in existing facilities, and to send a warning to a manager when the gauge is out of the normal operating range, Repair. This makes it possible to prevent abnormal operation of the equipment and improve the service life and reliability of the equipment).  
	While Jun suggests a system being capable of capturing data from equipment unit disconnected from local computer networks and local wireless network since uses imaging to monitor and capture data of analog dial/displays, Santarone-Reiley-Jun does not explicitly teach Santarone-Reiley the equipment unit disconnected from local computer networks and local wireless network.
	However, Wang, in an analogous art of data monitoring using an optical sensor/ camera teaches a system comprising capturing data from equipment unit isolated and disconnected from local computer networks and local wireless network (see Fig. 2; also, see Col 2 lines 65-68 to Col 3 line 7 “In contrast, for the monitoring system of the invention, data signal transmission between the process control computer and the remote monitoring computer is realized through non-network physical connection, therefore the data signal transmission between the process control computer and the remote monitoring computer is absolutely isolated from the external network, and the process control computer is protected from hacker and virus attack, consequently network safety of the process control computer is intrinsically guaranteed).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley-Jun’s combination as taught above to include equipment unit isolated and disconnected from local computer networks and local wireless network as taught by Wang in order to protect the equipment from viruses and hacking (also, see Col 2 lines 65-68 to Col 3 line 7), substantially guaranteeing safety of the equipment (see Col 3 lines 15-19). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Santarone et al (US 20180239840) in view of Reiley et al (US 20180357907) Jun (KR 2017-0057854A as supported by the Machine translation provided), and Wang (US 8341741) as applied to claim 2, and further in view of Meganathan et al (US 20150296188).
	As per claim 4, Santarone-Reiley-Jun-Wang teaches the method of claim 2: but it does not explicitly teach wherein calculating the first position of the mobile device at the first resolution comprises calculating the first position of the mobile device at the first resolution in response to proximity of the mobile device to a low-risk zone defined in the space model and associated with the first step in the protocol; and wherein serving the prompt to cease motion and calculating the second position of the mobile device at the second resolution comprises serving the prompt to cease motion and calculating the second position of the mobile device at the second resolution in response to proximity of the mobile device to a high-risk zone defined in the space model and associated with (in other words, the first image is associated with a low risk area and the second image is associated with a high risk area location when taken).
	However, Meganathan, teaches a system of associating imaging locations with low risk and high risk (see [0033]” In other non-designated areas (low-risk areas), the video quality parameters may be decreased to preserve system bandwidth”; 0034 “if one of these cameras is found within a high risk zone, then the system automatically begins recording these cameras for so long as the area remains under the high risk designation”), and images are taken according to these risks (see 0034; also, see [0043]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley-Jun-Wang’s combination as taught above to include imaging locations with low risk and high risk, and images are taken according to these risks as taught by Meganathan in order to increase the quality and resolution of the images (see [0032]). One of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to include the teachings of Meganathan to produce images within low risk and high risk areas for detecting the location of a mobile device based on images takes at the low risk and high risk areas with higher accuracy.      
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Santarone et al (US 20180239840) in view of Reiley et al (US 20180357907) Jun (KR 2017-0057854A as supported by the machine translation provided), and Wang (US 8341741) as applied to claim 1 above, and further in view Gao (EP 3174319).
 	As per claim 5, Santarone-Reiley-Jun-Wang teaches the method of claim 1:  	Santarone further teaches: 
	wherein accessing the geospatial location of the mobile device comprises, at the mobile device (see [0130-0131]): 
 		calculating a first geospatial coordinate occupied by the mobile device, in a geospatial coordinate system, at a first time (see [0036] “FIG. 1B illustrates geolocation aspects that may be used to identify a Commercial Property and corresponding data and predictions”; also, see [0131] “For example, in some embodiments, a unique identifier may be based upon Cartesian Coordinates, such as global positioning system (GPS) coordinates”); and
		transmitting the first geospatial coordinate and a first query for location services to a remote computer system (also, see Fig. 4A step 406 and see [0284] “At method step 406, the physical structure may be identified via a location. A physical location may include, for example, Cartesian Coordinates, such as Latitude and Longitude coordinates, GPS coordinates, or other verifiable set of location parameter”, this indicates that the mobile device transmitted the first geolocation, since the server 108 locates the AVM for the specific building based on the location/position received );
	wherein identifying the particular site occupied by the geospatial location comprises, at the remote computer system, locating the mobile device at the particular site at the first time in response to the first geospatial coordinate intersecting a (see [0036] “FIG. 1B illustrates geolocation aspects that may be used to identify a Commercial Property and corresponding data and predictions”; also, see [0131] “For example, in some embodiments, a unique identifier may be based upon Cartesian Coordinates, such as global positioning system (GPS) coordinates”; 0130] “data in an AVM may be accessed via increasingly more accurate determinations. A first level of geospatial location determinations may be based upon a real estate parcel 110-113 and a second geospatial determination may be made according to position locators (discussed more fully below) included within the boundaries of the real estate parcel 110-113… to access a record of a design model for a specific wall portion within a structure based upon identification of a real estate parcel 110-113 and a location within a structure situated within the real estate parcel 110-113 and height and direction”, thus, once a mobile device is within the parcel 110, site/building 110A is identified and its Augmented virtual model (AVM) is sent to the mobile device);	
 	wherein accessing identifiers of the first set of wireless access points comprises, at the mobile device: 
 

(see [0065] “Some exemplary embodiments may include updates to an AVM that include, one or more of: quantifying a make and model of equipment and machinery on site; time and date notation of change in location specific data; Model accessed and/or updated according to XYZ and distance data; XY data may include high level location designation within the street address via triangulation (i.e. such as a street address) and highly specific position designation (i.e. particular room and wall)”; [0286] “At method step 408, an A VM may be identified and accessed via the physical location. Once an appropriate AVM is accessed, a particular portion of the AVM may be presented via a GUI based upon the position within the Processing Facility (or proximate to the Processing Facility) and a direction, height and angle of view. The position may be determined relative to location identifiers. Height may be determined via electronic devices, such as a smart device, or via triangulation referencing the location identifiers (locations identifiers are discussed more fully above and below); also, see [0291] “…e) calculating a position within the Processing Facility, the calculation based upon a relative distance of the at least three positioning reference devices to the point of measurement and a triangulation calculation…”) and a map of wireless network connectivity within the particular site (see [0292] “Measuring a distance to the at least three of the positioning reference devices may include, one or more of: relative signal strength received from wireless transmissions emanating from the at least three positioning reference devices; time of arrival of radio signals of wireless transmissions emanating from the at least three positioning reference devices measuring a distance to the at least three positioning reference devices comprises time difference of arrival of radio signals of wireless transmissions emanating from the at least three reference positioning devices”);
	further comprising,
	at the mobile device, in response to the remote computer system identifying the particular space occupied by the mobile device at the second time, downloading the space model comprising a 3D localization map of the particular space (see [0286] “Once an appropriate AVM is accessed, a particular portion of the AVM may be presented via a GUI based upon the position within the Processing Facility (or proximate to the Processing Facility) and a direction, height and angle of view. The position may be determined relative to location identifiers”, in order for the server to send each portion of the AVM for the specific particular location, the server uses the current location from the mobile device);
	Santarone does not explicitly teach wherein detecting the first set of optical features in the field of view of the optical sensor comprises detecting the first set of optical features in a first image recorded by the optical sensor at a third time succeeding the second time; and wherein calculating the position of the mobile device within the particular space comprises, at the mobile device, calculating the position of the mobile device within the particular space at approximately the third time based on positions of the first set of optical features relative to the constellation of reference features represented in the 3D localization map.
see 0019 “the method S100 to collect optical data at the mobile computing device, transform these optical data into a location of the mobile computing device… extract a more distinct constellation of 2D or 3D features from this composite 2D image or 3D point cloud; and refine the determined location of the mobile computing device based on a comparison of this revised constellation of 2D or 3D features to the localization”, the system is capable of detecting the image at any time as desired such as a third time. Santarone determines the location/coordinates a first time and detects wireless signal strengths at a second time. Thus, the image taking can be performed at a third time for the second refine location using images); and wherein calculating the position of the mobile device within the particular space comprises, at the mobile device, calculating the position of the mobile device within the particular space at approximately the third time based on positions of the first set of optical features relative to the constellation of reference features represented in the 3D localization map (see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]”…. calculates an actual location of the mobile computing device—and therefore the user—in Block S170 based on relative positions and sizes of these image features and locations associated with known features matched to these image features, as shown in FIGS. 2 and 3”; also, see [0048] “if the user is occupying an indoor space, the native application can identify: a window, a door, floor and ceiling corners, a floor pattern, floor and wall colors, a lighting element, a stairwell, an elevator, an office space, and/or an architectural detail (e.g., a stair railing, an interior columns), etc. in the optical image. In Block S130, the native application can thus detect a constellation of features that represent a space occupied by the mobile computing device at a time that the image was recorded”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone’s combination to include wherein detecting the first set of optical features in the field of view of the optical sensor comprises detecting the first set of optical features in a first image recorded by the optical sensor at a third time succeeding the second time; and wherein calculating the position of the mobile device within the particular space comprises, at the mobile device, calculating the position of the mobile device within the particular space at approximately the third time based on positions of the first set of optical features relative to the constellation of reference features represented in the 3D localization map as taught by Reiley in order to determine the location of a user/mobile device with higher precision and confidence and provide an enhanced localization methods when combined with Santarone’s method that uses wireless signal for localization.
	While Santarone clearly teaches accessing access points and identifiers of the access points for location purposes, Santarone-Reiley-Jun-Wang does not explicitly teach: 
	aggregating a second list of identifiers of the first set of wireless access points within wireless range of the mobile device at a second time succeeding the first time; 
	However, Gao teaches a method for location services comprising aggregating a second list of identifiers of the first set of wireless access points within wireless range of the mobile device at a second time succeeding the first time (see Fig. 3 and [0056] “function of detecting WiFi networks, measuring and computing the signal strength of the WiFi networks and unique identification code MAC addresses of wireless routers;  (4) the function of accessing the WiFi networks through mobile terminals and acquiring the unique identification code MAC addresses of the wireless routers thereof; (5) the function of associating user location information labels with the unique identification code MAC addresses 20 of the WiFi wireless routers to establish a corresponding relationship, and reporting to the LBS positioning management platform; Fig. 8 step 804 and see [0147] “the client collects at most five strongest WiFi signals which are detected, WiFi signal strength and MAC addresses of WiFi signal wireless routers are acquired through measurement and computation, at most five MAC addresses and WiFi signal strength parameters 45 are reported to the LBS positioning management platform”), and transmitting the second list of identifiers of the first set of wireless access points and a second query for location services to the remote computer system (see [0002]; also, see [0056] “…the function of associating user location information labels with the unique identification code MAC addresses 20 of the WiFi wireless routers to establish a corresponding relationship, and reporting to the LBS positioning management platform”; also, see [0147] “at most five MAC addresses and WiFi signal strength parameters 45 are reported to the LBS positioning management platform…and at this moment, the user can select basic location services (free services) and advanced location services (paid services) according to the needs”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley-Jun-Wang’s combination as taught above to include aggregating a second list of identifiers of the first set of wireless access points within wireless range of the mobile device at a second time succeeding the first time as taught by and transmitting the second list of identifiers of the first set of wireless access points and a second query for location services to the remote computer system as taught by Gao in order to receive a location and location based content for users while moving (see [0129]).
	As per claim 6, Santarone-Reiley-Jun-Wang-Gao teaches the method of claim 5: Reiley further teaches further comprising detecting an initial set of optical features in an initial image recorded by the optical sensor between the second time and the third time (see [0017] images of interior or exterior spaces; also, see 0019 “the method S100 to collect optical data at the mobile computing device, transform these optical data into a location of the mobile computing device… extract a more distinct constellation of 2D or 3D features from this composite 2D image or 3D point cloud; and refine the determined location of the mobile computing device based on a comparison of this revised constellation of 2D or 3D features to the localization”, Reiley clearly teaches that images are taken at different times, thus, the system is capable of taking an initial image between second time and a third time (this is the time where the first image was taken, which becomes a second image); wherein identifying the particular space occupied by the mobile device comprises: comparing the initial set of optical features to constellations of reference features represented in a set of space models corresponding to the cluster of spaces (see [0019], see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]); and confirming presence of the mobile device in the particular space, in the cluster of spaces in the particular building, based on alignment between the initial set of optical features and the constellation of reference features represented in the space model of the particular space (see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]; and see [0046]”…. calculates an actual location of the mobile computing device—and therefore the user—in Block S170 based on relative positions and sizes of these image features and locations associated with known features matched to these image features, as shown in FIGS. 2 and 3”; also, see [0048] “if the user is occupying an indoor space, the native application can identify: a window, a door, floor and ceiling corners, a floor pattern, floor and wall colors, a lighting element, a stairwell, an elevator, an office space, and/or an architectural detail (e.g., a stair railing, an interior columns), etc. in the optical image. In Block S130, the native application can thus detect a constellation of features that represent a space occupied by the mobile computing device at a time that the image was recorded”).
	Gao further teaches wherein identifying the particular space occupied by the mobile device comprises: estimating occupation of the mobile device in a cluster of (see Fig. 3 and see [0002] “The fingerprint positioning method refers
to a method that extraction and collection of WiFi signal features need to be performed before positioning, a "signal strength map" (fingerprint database) is drawn, received WiFi signals are compared with WiFi signals in the "signal strength map" when a user needs positioning, and thus the location of the user can be matched”; also, see [0056], [0147]).
	As per claim 7, Santarone-Reiley-Jun-Wang-Gao teaches the method of claim 1: Reiley further teaches wherein detecting the first set of optical features in the field of view of the optical sensor comprises: accessing a color image recorded by the optical sensor in the mobile device (see [0019]; also, see [0017] “Alternatively, the localization map can include a 3D model or 2D height map containing geospatially-label points or other features and constructed from depth (e.g., LIDAR) or color images of interior and/or exterior spaces within the geographic region”); and extracting the first set of optical features from the color image (see [0017], [0019]); and wherein calculating the position of the mobile device within the particular space comprises (see [0017], [0019], [0032], [0034], [0040], and [0043]): calculating a transform that projects the first set of optical features onto corresponding reference features in the space model (see [0017], [0019], [0032], [0034], [0040], [0043], [0071] “…projecting the location of the known feature…” ; [0073] “calculate a transform that projects the known features in the geospatial cluster onto corresponding image features in the optical image (or video frame, etc.); and apply the transform to geographic locations associated with these known features to calculate an actual 3D geographic location of the mobile computing device”); and calculating the position of the mobile device within the particular space at the third time based on the transform (see [0073] “calculate a transform that projects the known features in the geospatial cluster onto corresponding image features in the optical image (or video frame, etc.); and apply the transform to geographic locations associated with these known features to calculate an actual 3D geographic location of the mobile computing device,).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley-Jun-Wang-Gao’s combination as taught above to include wherein detecting the first set of optical features in the field of view of the optical sensor comprises: accessing a color image recorded by the optical sensor in the mobile device; and extracting the first set of optical features from the color image;  and wherein calculating the position of the mobile device within the particular space comprises: calculating a transform that projects the first set of optical features onto corresponding reference features in the space model; and calculating the position of the mobile device within the particular space at the third time based on the transform as taught by Reiley  in order to in order to determine the location of a user/mobile device with higher precision and confidence (see [0065]) and provide an enhanced localization methods when combined with Santarone’s method that uses wireless signal for localization.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Santarone et al (US 20180239840) in view of Reiley et al (US 20180357907) Jun (KR 2017-0057854A as supported by the Machine translation provided), and Wang (US 8341741) as applied to claim 1 above, and further in view Gao (EP 3174319) and Chang et al (US 20160034017).
 	As per claim 8, Santarone-Reiley-Jun-Wang teaches the method of claim 1:
	Santarone clearly teaches wherein identifying the particular space occupied by the mobile device comprises(see [0065 and 0286; also, see claim 1 above for rationale for this step);
	further comprising, at the mobile device: downloading the space model for the particular space in response to the remote computer system identifying the particular space occupied by the mobile device at the first time (see [0286] “At method step 408, an A VM may be identified and accessed via the physical location. Once an appropriate AVM is accessed, a particular portion of the AVM may be presented via a GUI based upon the position within the Processing Facility (or proximate to the Processing Facility) and a direction, height and angle of view. The position may be determined relative to location identifiers”);
	tracking positions of the mobile device within the particular space based on positions of optical features detected in the field of view of the optical sensor relative to reference features represented in the space model over a first period of time (see [0286] “At method step 408, an A VM may be identified and accessed via the physical location. Once an appropriate AVM is accessed, a particular portion of the AVM may be presented via a GUI based upon the position within the Processing Facility (or proximate to the Processing Facility) and a direction, height and angle of view. The position may be determined relative to location identifiers”);
	detecting absence of reference features, represented in the space model, in the field of view of the optical sensor at a second time succeeding the first period of time (see [0067] and see [0249] Santarone teaches that the AVM model is dynamic and changes based on the location of the mobile device/user see [0249]; when the system is in different areas views are presented. For instance, when the user changes location new models are generated); 
	in response to detecting absence of reference features, represented in the space model, in the field of view of the optical sensor (Santarone teaches that the AVM model is dynamic and changes based on the location of the mobile device/user see [0249]): 
 		
		and discarding the space model for the particular space (see [0067] “0286] “At method step 408, an A VM may be identified and accessed via the physical location. Once an appropriate AVM is accessed, a particular portion of the AVM may be presented via a GUI based upon the position within the Processing Facility (or proximate to the Processing Facility) and a direction, height and angle of view. The position may be determined relative to location identifiers”);
	and further comprising,
(see [0140]-0143]; Santarone teaches a system wherein a plurality of wireless access points are used for localization around a building );
	and based on identifiers of the second set of wireless access points and known locations of wireless access points within the particular building, identifying a second space within the particular building occupied by the mobile device at the second time (see [0065] “Some exemplary embodiments may include updates to an AVM that include, one or more of: quantifying a make and model of equipment and machinery on site; time and date notation of change in location specific data; Model accessed and/or updated according to XYZ and distance data; XY data may include high level location designation within the street address via triangulation (i.e. such as a street address) and highly specific position designation (i.e. particular room and wall)”; [0286] “At method step 408, an A VM may be identified and accessed via the physical location. Once an appropriate AVM is accessed, a particular portion of the AVM may be presented via a GUI based upon the position within the Processing Facility (or proximate to the Processing Facility) and a direction, height and angle of view. The position may be determined relative to location identifiers. Height may be determined via electronic devices, such as a smart device, or via triangulation referencing the location identifiers (locations
identifiers are discussed more fully above and below); also, see [0291] “…e) calculating a position within the Processing Facility, the calculation based upon a relative distance of the at least three positioning reference devices to the point of measurement and a triangulation calculation…”; also, see [0297-0298 ).
	Reiley also teaches in response to detecting absence of reference features, represented in a space model, in the field of view of the optical sensor discarding the space model for the particular space (see Fig. 2 Reiley teaches a dynamic generation of a location and a model including indoor models based on images taken by a camera. Thus, when the images contain new features, new models are generated). 
 	The combination of Santarone still does not explicitly teach wherein identifying the particular space occupied by the mobile device comprises, at a remote computer system; in response to detecting absence of reference features, represented in the space model, in the field of view of the optical sensor: predicting departure of the mobile device from the particular space.
	However, Gao teaches a method for location services comprising identifying the particular space occupied by the mobile device comprises, at a remote computer system, based on identifiers of the set of wireless access points received from the mobile device (see Fig. 3 and [0056] “function of detecting WiFi networks, measuring and computing the signal strength of the WiFi networks and unique identification code MAC addresses of wireless routers;  (4) the function of accessing the WiFi networks through mobile terminals and acquiring the unique identification code MAC addresses of the wireless routers thereof; (5) the function of associating user location information labels with the unique identification code MAC addresses 20 of the WiFi wireless routers to establish a corresponding relationship, and reporting to the LBS positioning management platform; Fig. 8 step 804 and see [0147] “the client collects at most five strongest WiFi signals which are detected, WiFi signal strength and MAC addresses of WiFi signal wireless routers are acquired through measurement and computation, at most five MAC addresses and WiFi signal strength parameters 45 are reported to the LBS positioning management platform”), and transmitting the identifiers of the first set of wireless access points for location services to the remote computer system (see [0002]; also, see [0056] “…the function of associating user location information labels with the unique identification code MAC addresses 20 of the WiFi wireless routers to establish a corresponding relationship, and reporting to the LBS positioning management platform”; also, see [0147] “at most five MAC addresses and WiFi signal strength parameters 45 are reported to the LBS positioning management platform…and at this moment, the user can select basic location services (free services) and advanced location services (paid services) according to the needs”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley-Jun-Wang’s combination as taught above to include identifying the particular space occupied by the mobile device comprises, at a remote computer system, based on identifiers of the set of wireless access points received from the mobile device for location services to the remote computer system as taught by Gao in order to receive a location and location based content for users while moving (see [0129]).

	Chang teaches a system comprising in response to detecting absence of reference features, represented in the space model, in the field of view of the optical sensor: predicting departure of the mobile device/user from the particular space (see 0021 “Whereas, if the distribution area of the skin color distribution region of the image captured by the image pickup device 12 is smaller than the predetermined area, it is inferred that the user is departed from the operating position of the computer system 1. Then, a step P4 is performed”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley-Jun-Wang-Gao’s combination as taught above to include in response to detecting absence of reference features, represented in the space model, in the field of view of the optical sensor: predicting departure of the mobile device/user from the particular space as taught by Chang in order to perform further steps (see Fig. 2).
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Santarone et al (US 20180239840) in view of Reiley et al (US 20180357907), Jun (KR 2017-0057854A as supported by the machine translation provided), and Wang (US 8341741) as applied to claim 1 and 17, respectively, above, and further in view Schmirler et al (US 20180130260) and Barros et al (US 20020147717).
As per claim 11, Santarone-Reiley-Jun-Wang teaches the method of claim 1, Santarone further teaches further comprising, in response to identifying the particular space occupied by the mobile device: aggregating a list of protocols queued for equipment units located in the particular building (see [0065] “Model accessed and/or updated according to XYZ and distance data”; also, see [0141] “Based upon a recorded position within the structure 102A and the calculated direction, a data record may be accessed in the Augmented Virtual Model 100 and a specific portion of the Augmented Virtual Model 100 and/or the Virtual Processing Facility 102B may be presented on the user device 106”, again, in response  to a position within a specific distance threshold of the mobile device with respect to equipment, the AVM and all the guidance/protocol is allowed to take place at the position. Also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis).Also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”); also, see [0255], thus, models, layout, information and controls for specific equipment is aggregated in the server and sent to the mobile device when in a location close to each equipment);
	But it does not explicitly teach filtering the list of protocols based on protocol qualifications of the user; sorting the list of protocols based on proximity of the mobile device to a set of equipment units associated with protocols in the list of protocols; and at the mobile device, prompting the user to select from the list of protocols; and wherein 
	However, Schmirler teaches a method for providing protocols/steps or guidance  for equipment units comprising in response to identifying the particular space occupied by the mobile device: aggregating/providing a list of protocols queued for equipment units located in the particular building (see Figs. 8-11 shows location based content including data, guides, workflows, and controls are provided to a user; Fig. 6A shows a server or platform 302 aggregates protocols (steps to be performed at equipment units) which are provided to a user wearing mobile device 206 based on a specific location; also, see  [0152] “These presentations can include graphical indicator overlays that point to or otherwise visually identify devices, workstations, or machine components that the user's attention should be focused on during a current step of the workflow, alphanumeric instructions that inform the user of the next step to be performed, feedback graphics that indicate when the step has been correctly performed or when the user has deviated from the proper workflow sequence, and other such information. Workflow presentations may include both alphanumeric instructions, as well as graphical guides that illustrate certain steps of the workflow. These graphical guides may include, for example, diagrams illustrating the action to be performed, photographic or video data that demonstrates how a given step is to be performed, device documentation, or other such guides”; also, see [0154] “The user's location can be used to confirm that the user is at the appropriate location to perform the workflow step currently awaiting completion (e.g., in front of the appropriate control panel, HMI, machine station, or mechanical/electrical component)”.  filtering the list of protocols based on protocol qualifications of the user (see [0119] “Based on the identity of the device or system that the user is requesting to view, as well as the identity or role of the user, VR/AR presentation system 302 can determine whether the user is authorized to receive a virtual or augmented reality interface for the device or system, as well as a degree of control privilege for which the user is authorized based on either the user's identity or the user's role. For example, depending on the user's identity or role, the user may be granted view-only privileges, or may alternatively be granted full or limited control privileges whereby the user is permitted to deliver control instructions 1206 to the device or system”, the filtering is based on a user qualifications”; also, see [0057] “qualified plant technician”; also, see [0111] “filtering”; also, see [0112] “Rendering component 308 can also filter the data presented to the user based on the user's identity or role” and  [0185]); and at the mobile device, prompting the user to select from the list of protocols (see [0050] “This external view can include real-time avatars representing human operators, superimposed production statistics and status data, and other information. In accordance with user selection input, the system can switch from this external view to an internal view that renders a realistic presentation of the factory floor area from the point of view of a person standing within the environment. This internal view can include superimposed operational and status data placed on or near representations of the relevant industrial devices or control panels”; 0096, 0098, [0111], [0115-0116]; these paragraphs clearly teach selection of data including workflows, controls, commands from a user); and wherein loading the protocol associated with the equipment unit in the particular space comprises, at the mobile device, downloading the protocol from a database in response to selection of the protocol, from the list of protocols, by the user (see [0115], [0116], [0152]; loading/downloading a protocol includes downloading the information including a workflow (steps), controls and other data forma server 302. Once the protocols (steps, controls) are downloaded the user can make use of these functions and record within the augmented reality the steps performed, see [0152], [0154] “For example, based on the user's determined proximity to a control panel and a transitioning of a mode switch on the control panel from a first position to a second position, monitoring component 316 can confirm that the user has placed the automation system in the correct mode in accordance with a current pending step of the workflow”; also, see [0155] “can indicate whether the user is currently viewing a correct area of the automation system for completion of a pending workflow step”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley’s combination as taught above to include in response to identifying the particular space occupied by the mobile device: aggregating a list of protocols queued for equipment units located in the particular building, filtering the list of protocols based on protocol qualifications of the user; and at the mobile device, prompting the user to select from the list of protocols; and wherein loading the protocol associated with the equipment unit in the particular space comprises, at the mobile  and to avoid unauthorized people accessing the system based on the filtering (see [0112]).
 	Santarone-Reiley-Jun-Wang-Schmirler’s combination still does not explicitly teach sorting the list of protocols based on proximity of the mobile device to a set of equipment units associated with protocols in the list of protocols;
	However, Barros teaches a proximity sorting system comprising teach sorting a list of protocols (interpreted as steps, data or things to do; see [0028] to do list or list of events; also, see [0047] “in step 218, the data records in user device 108, can be sorted according to proximity to the current position of the user device 108, as determined in the foregoing steps. In another exemplary embodiment, another sorting index than proximity to the user device can be used, or can be used in addition to sorting based on proximity”; also, see [0060] sorting a list of things to do based on the proximity or location of a user mobile device to the location associated with each thing to do) based on proximity of the mobile device to specific location associated with protocols in the list of protocols ([0028] and [0060]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley-Jun-Wang Schmirler’s invention to include a proximity sorting system comprising teach sorting a list of protocols based on proximity of the mobile device to specific location associated with protocols in the list of protocols as (see [0015] the sorting is based on distance to the event; also, see [0047] “the data records in user device 108, can be sorted according to proximity to the current position of the user device 108, as determined in the foregoing steps….”).
	As per claim 18, Santarone-Reiley-Jun-Wang teaches the method of claim 17: further comprising, in response to confirming presence of the mobile device in the particular space: aggregating a list of protocols queued for equipment units located in the particular building (see [0065]; [0141], [0154]; [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”); also, see [0255]; also, see claim 11 above for the same rationale for these limitations);
	But it does not explicitly teach sorting the list of protocols based on proximity of the mobile device to a set of equipment units associated with protocols in the list of protocols; and at the mobile device, prompting the user to select from the list of protocols; and wherein loading the protocol associated with the equipment unit in the particular space comprises, at the mobile device, downloading the protocol from a database in response to selection of the protocol, from the list of protocols, by the user.
 	However, Schmirler teaches a method for providing protocols/steps or guidance  for equipment units comprising in response to identifying the particular space occupied by the mobile device: aggregating/providing a list of protocols queued for equipment units located in the particular building (see Figs. 8-11 shows location based content including data, guides, workflows, and controls are provided to a user; Fig. 6A shows a server or platform 302 aggregates protocols (steps to be performed at equipment units) which are provided to a user wearing mobile device 206 based on a specific location; also, see  [0152]; [0154]),  and at the mobile device, prompting the user to select from the list of protocols (see [0050]; [0096], [0098], [0111], [0115-0116]; See claim 11 for the rationale); and wherein loading the protocol associated with the equipment unit in the particular space comprises, at the mobile device, downloading the protocol from a database in response to selection of the protocol, from the list of protocols, by the user (see [0115], [0116], [0152] and [0154] “See claim 11 for the rationale.).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley-Jun-Wang’s combination as taught above to include in response to confirming presence of the mobile device in a particular space: aggregating a list of protocols queued for equipment units located in the particular building, filtering the list of protocols based on protocol qualifications of the user; and at the mobile device, prompting the user to select from the list of protocols; and wherein loading the protocol associated with the equipment unit in the particular space comprises, at the mobile device, downloading the protocol from a database in response to selection of the protocol, from the list of protocols, by the user as taught by Schmirler in order to allow a technician to perform steps corresponding to protocols for respective equipment at respective detected location and to avoid unauthorized people accessing the system based on the filtering (see [0112]).

	However, Barros teaches a proximity sorting system comprising teach sorting a list of protocols (interpreted as steps, data or things to do; see [0028] to do list or list of events; also, see [0047] “in step 218, the data records in user device 108, can be sorted according to proximity to the current position of the user device 108, as determined in the foregoing steps. In another exemplary embodiment, another sorting index than proximity to the user device can be used, or can be used in addition to sorting based on proximity”; also, see [0060] sorting a list of things to do based on the proximity or location of a user mobile device to the location associated with each thing to do) based on proximity of the mobile device to specific location associated with protocols in the list of protocols ([0028] and [0060]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley-June-Wang-Schmirler’s invention to include a proximity sorting system comprising teach sorting a list of protocols based on proximity of the mobile device to specific location associated with protocols in the list of protocols as taught by Barros in order to sort the tasks/protocols to be performed by a user at a specific locations where the equipment units are located in order to save time (see [0015] the sorting is based on distance to the event; also, see [0047] “the data records in user device 108, can be sorted according to proximity to the current position of the user device 108, as determined in the foregoing steps….”).
Claims 12-13,15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Santarone et al (US 20180239840) in view of Reiley et al (US 20180357907), Jun (KR 2017-0057854A as supported by the machine translation provided), and Wang (US 8341741) as applied to claim 1 above, and further in view Schmirler et al (US 20180130260).
	As per claim 12, Santarone-Reiley-Jun-Wang teaches the method of claim 1, further comprising: 
 	Santarone further teaches initializing a first instance of the protocol at the mobile device (see page 27 claim 19 “generating a volume of production of a machine located at the Z distance of interest and the Z direction of interest from the XY position of the smart device”, [0065], [0141], [0154], Also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”; see Fig. 1E the first step could include a directional audio capture. see claim 1 for further rationale);
	Reiley further teaches tracking positions of the mobile device within the particular space based on positions of optical features detected in the field of view of the optical sensor relative to reference features represented in the space model over a first period of time (see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]”…. calculates an actual location of the mobile computing device—and therefore the user—in Block S170 based on relative positions and sizes of these image features and locations associated with known features matched to these image features, as shown in FIGS. 2 and 3”; also, see [0048] “if the user is occupying an indoor space, the native application can identify: a window, a door, floor and ceiling corners, a floor pattern, floor and wall colors, a lighting element, a stairwell, an elevator, an office space, and/or an architectural detail (e.g., a stair railing, an interior columns), etc. in the optical image. In Block S130, the native application can thus detect a constellation of features that represent a space occupied by the mobile computing device at a time that the image was recorded”);
	Santarone further teaches sequentially serving steps, in the sequence of steps defined in the protocol, to the user (see also, see [0146]l; see [0154]; [0188]; [0191] “…service a problem…”; also, see [0259], see claim 1 for further rationale);
	Santarone-Reiley-Jun-Wang does not explicitly teach recording a first sequence of timestamps of confirmations of a first subset of steps, in the sequence of steps, during the first period of time;
	recording a set of data, specified in a second subset of steps in the sequence of steps, during the first period of time;
	recording a second sequence of timestamps of the set of data, corresponding to the second subset of steps, during the first period of time;
	and compiling positions of the mobile device, confirmations of the first subset of steps, and the set of data into a first protocol record of the first instance of the protocol based on the first sequence of timestamps and the second sequence of timestamps.
	However, Schmirler teaches method for providing protocols/steps or guidance  for equipment units comprising recording a first sequence of timestamps of confirmations of a first subset of steps, in the sequence of steps, during the first period of time (see [0123] “time stamp information indicating a time at which each frame of the video data 1412 was recorded”; also, see [154] “Concurrently, device interface component 314 collects user data 1704 that can be used to confirm that the user is performing the steps recommended by the workflow delivered to the user's wearable appliance 206. User data 1704 can include, for example, the user's identity and location relative to the automation system or components thereof”.), recording a set of data, specified in a second subset of steps in the sequence of steps, during the first period of time (see [0154]), recording a second sequence of timestamps of the set of data, corresponding to the second subset of steps, during the first period of time (see [0134] and [0154]), and compiling positions of the mobile device, confirmations of the first subset of steps, and the set of data into a first protocol record of the first instance of the protocol based on the first sequence of timestamps and the second sequence of timestamps (see [0154] “device interface component 314 collects user data 1704 that can be used to confirm that the user is performing the steps recommended by the workflow delivered to the user's wearable appliance 206. User data 1704 can include, for example, the user's identity and location relative to the automation system or components thereof. The user's location can be used to confirm that the user is at the appropriate location to perform the workflow step currently awaiting completion (e.g., in front of the appropriate control panel, HMI, machine station, or mechanical/electrical component). User data 1704 can also include data indicating the user's interactions with devices associated with the automation system. Some of these interactions may be inferred based a correlation of the user's location relative to the automation system and status information collected from one or more devices of the automation system).
 and to avoid unauthorized people accessing the system based on the filtering (see [0112]) and collect the data for recording (see 0154]).
	As per claim 13, Santarone-Reiley-Jun-Wang-Schmirler teaches the method of claim 12, further comprising: 
	Schmirler further teaches accessing a set of stored protocol records  for a set of previous instances of the protocol (see[0156] “Based on a comparison of the user's interactions with the automation system with the steps of the preferred workflow, rendering component 308 can generate and deliver workflow feedback data 1712 to the user's wearable appliance 206 in response to determining that the user has deviated from the workflow”, thus, steps are accessed); detecting a deviation between orders of positions represented in the first protocol record and represented in (see [0156] “determining that the user has deviated from the workflow. Such feedback may comprise, for example, corrective instructions intended to inform the user of the deviation and to guide the user to the correct sequence of operations dictated by the workflow. In some embodiments, monitoring component 316 can also calculate and record performance metrics for the user that rate the user's performance of the workflow, based on the user's measured degree of compliance with or deviation from the workflow. These performance metrics can be based on such factors as a number of detected deviations from the workflow, an average speed at which the user completes workflows, a number of workflows carried out by the user, or other such factors); and queuing a segment of the protocol record containing the deviation for verification ([0156] “Such feedback may comprise, for example, corrective instructions intended to inform the user of the deviation and to guide the user to the correct sequence of operations dictated by the workflow. In some embodiments, monitoring component 316 can also calculate and record performance metrics for the user that rate the user's performance of the workflow, based on the user's measured degree of compliance with or deviation from the workflow”).	
  	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley-Jun-Wang’s combination as taught above to include accessing a set of stored protocol records for a set of previous instances of the protocol, detecting a deviation between orders of positions represented in the first protocol record  (see [0112]) and to execute steps of workflow/protocol with high accuracy (see [0156]).	
	As per claim 15, Santarone-Reiley-Jun-Wang-Schmirler teaches the method of claim 12:  
 	Schmirler further teaches accessing a reference protocol record for the protocol (see [0156]),  detecting a deviation between position of the mobile device during a particular step in the first instance of the protocol and a reference location for the particular step defined in the reference protocol record (see 0156]); and in response to the deviation exceeding a threshold deviation, queuing a segment of the protocol record containing the deviation for remote verification (see [0156] “Based on a comparison of the user's interactions with the automation system with the steps of the preferred workflow, rendering component 308 can generate and deliver workflow feedback data 1712 to the user's wearable appliance 206 in response to determining that the user has deviated from the workflow. Such feedback may comprise, for example, corrective instructions intended to inform the user of the deviation and to guide the user to the correct sequence of operations dictated by the workflow. In some embodiments, monitoring component 316 can also calculate and record performance metrics for the user that rate the user's performance of the workflow, based on the user's measured degree of compliance with or deviation from the workflow”).
 (see [0112]) and to execute steps of workflow/protocol with high accuracy (see [0156]).
 	As per claim 16, Santarone-Reiley-Jun-Wang-Schmirler teaches the method of claim 12:. 
  	Schmirler further teaches accessing a reference protocol record for the protocol (see [0156]); detecting a deviation across durations between confirmations of the first subset of steps in the first instance of the protocol and confirmations of the first subset of steps defined in the reference protocol record (see [0156] “Based on a comparison of the user's interactions with the automation system with the steps of the preferred workflow, rendering component 308 can generate and deliver workflow feedback data 1712 to the user's wearable appliance 206 in response to determining that the user has deviated from the workflow. Such feedback may comprise, for example, corrective instructions intended to inform the user of the deviation and to guide the user to the correct sequence of operations dictated by the workflow. In some embodiments, monitoring component 316 can also calculate and record performance metrics for the user that rate the user's performance of the workflow, based on the user's measured degree of compliance with or deviation from the workflow); and in response to the deviation exceeding a threshold deviation, queuing a segment of the protocol record containing the deviation for remote verification (see [0156]).  
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley-Jun-Wang-Schmirler’s combination as taught above to include accessing a reference protocol record for the protocol (see [0156]),  detecting a deviation across durations between confirmations of the first subset of steps in the first instance of the protocol and confirmations of the first subset of steps defined in the reference protocol record; and in response to the deviation exceeding a threshold deviation, queuing a segment of the protocol record containing the deviation for remote verification as taught by Schmirler in order to allow a technician to perform steps corresponding to protocols for respective equipment at respective detected location and (see [0112]) and to execute steps of workflow/protocol with high accuracy (see [0156]).
	As to claim 19, this claim is the method claim corresponding to the method claim 13 and is rejected for the same reasons mutatis mutandis.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Santarone et al (US 20180239840) in view of Reiley et al (US 20180357907), Jun (KR 2017-0057854A as supported by the machine translation provided), Wang (US 8341741) and Schmirler et al (US 20180130260) as applied to claim 12 above, and further in view Yamada et al (US 20130247117).
	As per claim 14, Santarone-Reiley-Jun-Wang-Schmirler teaches the method of claim 12, Santarone teaches a second remote device (see Fig. 1C server 108 ), and Schmirler teaches compiling and compiling positions of the mobile device, confirmations of the first subset of steps, and the set of data into a first protocol record of the first instance of the protocol based on the first sequence of timestamps and the second sequence of timestamps (see claim 12 above) and to verify accurate completion of steps in the first instance of the protocol depicted in the spatial representation of the particular space (see 0154] “to confirm that the user is performing the steps recommended by the workflow delivered to the user's wearable appliance). However, Santarone-Reiley-Schmirler does not explicitly teach further comprising, at a second device associated with a remote verifier, rendering an animation of positions of the mobile device, represented in the protocol record, over a spatial representation of the particular space; rendering set of data within the spatial representation of the particular space and synchronized to positions of the mobile device represented within the spatial representation based on the first set of timestamps and the second set of timestamps; and serving a prompt to the remote verifier to verify accurate completion of steps in the first instance of the protocol depicted in the spatial representation of the particular space.	
	However, Yamada teaches a system and method comprising rendering an animation of positions of the mobile device, represented in the protocol record, over a spatial representation of the particular space (see Fig. 668 the image shows an animations of positions that a user and mobile device have been), rendering set of data within the spatial representation of the particular space and synchronized to positions of the mobile device represented within the spatial representation based on the first set of timestamps and the second set of timestamps (see Fig. 668 the image shows rendering of data including coordinates and objects present in different spaces, synchronized to positions of the mobile device). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art of GUIs  before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley-Jun-Wang-Schmirler’s combination to include rendering an animation of positions of the mobile device, represented in the protocol record, over a spatial representation of the particular space, rendering set of data within the spatial representation of the particular space and synchronized to positions of the mobile device represented within the spatial representation based on the first set of timestamps and the second set of timestamps as taught by Yamada in order to allow an operator to verify the locations where a user has been and confirm that the user has been near different equipment (see Fig. 668).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Santarone et al (US 20180239840) in view of Gao (EP 3174319), Reiley et al (US 20180357907), Jun (KR 2017-0057854A as supported by the machine translation provided), and Wang (US 8341741).
 	As per claim 20, Santarone teaches a method for assisting execution of manual protocols at production equipment includes (see [0008-009] “The present invention provides for automated apparatus for improved modeling of construction, Deployment and updating of a Processing Facility. The improved modeling is based upon generation of As Built and Experiential Data captured with one or both of Smart Devices and Sensors located in or proximate to the Processing Facility. The automated apparatus is also operative to model compliance with one or more performance levels for the Processing Facility related to processing of a Commercial Product. method and apparatus for assisting”; also, see [0146] the AR/VR system is for assisting a user and present him with data including experiential data (includes collection of data), maintenance data, and annotations (include operations instructions, 0147); 0058 “…providing on site guidance during the Service Call; providing documentation relevant to the building, equipment and machinery; providing access to remote experts that guide onsite technicians”; also, see [0259] “…indicate completion of a task”; also, see [0188] “augmented reality functions viewable in an AVM 201 including an AVM may be used to guide operators, surveyors, repair workers, or other individuals, through the Processing Facility”; [0191] “…service a problem…”):
	accessing a geospatial location of a mobile device (see Fig. 1B when a user is close (access an area or location) to a specific site/building, the structure is identified based on the mobile device and/or building coordinates; also, see [0130] “data in an AVM may be accessed via increasingly more accurate determinations. A first level of geospatial location determinations may be based upon a real estate parcel 110-113 and a second geospatial determination may be made according to position locators (discussed more fully below) included within the boundaries of the real estate parcel 110-113… to access a record of a design model for a specific wall portion within a structure based upon identification of a real estate parcel 110-113 and a location within a structure situated within the real estate parcel 110-113 and height and direction.”);
	identifying a particular site occupied by the mobile device based on the geospatial location (see [0036] “FIG. 1B illustrates geolocation aspects that may be used to identify a Commercial Property and corresponding data and predictions”; also, see [0131] “For example, in some embodiments, a unique identifier may be based upon Cartesian Coordinates, such as global positioning system (GPS) coordinates”; also, see [0133]; also, see Fig. 4A step 406 and see [0284] “At method step 406, the physical structure may be identified via a location. A physical location may include, for example, Cartesian Coordinates, such as Latitude and Longitude coordinates, GPS coordinates, or other verifiable set of location parameter”);
	accessing identifiers of a first set of wireless access points wirelessly accessible to the mobile device (see [0286] “The position may be determined relative to location identifiers”; also, see [0291] “c) referencing multiple positioning reference devices within the Processing Facility”; also, see [0297] “…The position identifiers 501-504 may include devices, such as, for example, a radio transmitter…may include a router or other WiFi device…”);
	based on identifiers of the set of wireless access points and known locations of wireless access points within the particular building, identifying a particular space within the particular building within the particular site occupied by the mobile device (see [0065] “Some exemplary embodiments may include updates to an AVM that include, one or more of: quantifying a make and model of equipment and machinery on site; time and date notation of change in location specific data; Model accessed and/or updated according to XYZ and distance data; XY data may include high level location designation within the street address via triangulation (i.e. such as a street address) and highly specific position designation (i.e. particular room and wall)”; [0286] “At method step 408, an A VM may be identified and accessed via the physical location. Once an appropriate AVM is accessed, a particular portion of the AVM may be presented via a GUI based upon the position within the Processing Facility (or proximate to the Processing Facility) and a direction, height and angle of view. The position may be determined relative to location identifiers. Height may be determined via electronic devices, such as a smart device, or via triangulation referencing the location identifiers (locations
identifiers are discussed more fully above and below); also, see [0291] “…e) calculating a position within the Processing Facility, the calculation based upon a relative distance of the at least three positioning reference devices to the point of measurement and a triangulation calculation…”; also, see [0297-0298]);
	
	loading a protocol associated with an equipment unit in the particular space (see also, see [0146] the AR/VR system is for assisting a user and present him with data including experiential data (includes collection of data), maintenance data, and annotations (include operations instructions, 0147)… Experiential Data, Performance data relating to machinery; [0058] “…providing on site guidance during the Service Call; providing documentation relevant to the building, equipment and machinery; providing access to remote experts that guide onsite technicians”; also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis” also, see [0188] “augmented reality functions viewable in an AVM 201 including an AVM may be used to guide operators, surveyors, repair workers, or other individuals, through the Processing Facility”; [0191] “…service a problem…”; also, see [0259] “…indicate completion of a task”; also, see Fig. 1E the protocol includes directional audio);
	detecting a second set of wireless signals at the mobile device, calculating a position of the mobile device relative to the equipment unit based on positions the second set of wireless signals (see [0065] “Some exemplary embodiments may include updates to an AVM that include, one or more of: quantifying a make and model of equipment and machinery on site; time and date notation of change in location specific data; Model accessed and/or updated according to XYZ and distance data; XY data may include high level location designation within the street address via triangulation (i.e. such as a street address) and highly specific position designation (i.e. particular room and wall)”; [0286] “At method step 408, an AVM may be identified and accessed via the physical location. Once an appropriate AVM is accessed, a particular portion of the AVM may be presented via a GUI based upon the position within the Processing Facility (or proximate to the Processing Facility) and a direction, height and angle of view. The position may be determined relative to location identifiers. Height may be determined via electronic devices, such as a smart device, or via triangulation referencing the location identifiers (locations identifiers are discussed more fully above and below); also, see [0291] “…e) calculating a position within the Processing Facility, the calculation based upon a relative distance of the at least three positioning reference devices to the point of measurement and a triangulation calculation…”);
	at the mobile device:
 		initiating a first step, in the protocol, associated with a particular element on the equipment unit, serving a guidance for the first step to the user in response to the position of the mobile device falling within a threshold distance of the particular element (see page 27 claim 19 “generating a volume of production of a machine located at the Z distance of interest and the Z direction of interest from the XY position of the smart device”, thus, data of the AVM is generated when he user/mobile device is within a specific distance; also, see [0058] “providing on site guidance”; [0065] “Model accessed and/or updated according to XYZ and distance data”; also, see [0141] “Based upon a recorded position within the structure 102A and the calculated direction, a data record may be accessed in the Augmented Virtual Model 100 and a specific portion of the Augmented Virtual Model 100 and/or the Virtual Processing Facility 102B may be presented on the user device 106”, again, in response  to a position within a specific distance threshold of the mobile device with respect to equipment, the AVM and all the guidance/protocol is allowed to take place at the position. Also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis); also, see [0192] “As the user is inside a Processing Facility, the user may receive a plurality of information, instructions, etc. while the user is proximate to the various aspects of the structures…guidance”, also , see claim 7 “an instruction to incorporate image data captured”;  .Also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”; see Fig. 1E the first step could include a directional audio capture), the guidance comprising see page 27 claim 19, [0065],  [0141], [0154], also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”; see  [00291], [0325],  Thus, the preceding action could a first position and a first direction, and the data capture occurs towards a second direction. See claim 1 or 17 above same teachings and rationale applies herein); 
 	 --
 	--
-
	Santarone does not explicitly teach:
	in response to identifying the particular space occupied by the mobile device, loading a space model representing a constellation of wireless features within the particular space, and calculating a position of the mobile device relative to the equipment unit based on positions the second set of wireless signals and the constellation of wireless features represented in the space model;
	the equipment unit disconnected from local computer networks and local wireless network; and
	the guidance comprising a prompt to capture data proximal the equipment unit following execution of a preceding control action; 
 	 --accessing a first image captured by the optical sensor within the threshold distance of the particular element;  
 	--extracting a first equipment state represented in the first image; and 
	--in response to the first equipment state falling within a value range associated with the first step of the procedure, serving a second guidance for a second step of the procedure.
	However, Gao teaches a method for location services comprising in response to identifying the particular space occupied by the mobile device, loading a space model representing a constellation of wireless features within the particular space, and calculating a position of the mobile device relative to the equipment unit based on see Gao Fig. 3 and see [0002] “The fingerprint positioning method refers to a method that extraction and collection of WiFi signal features need to be performed before positioning, a "signal strength map" (fingerprint database) is drawn, received WiFi signals are compared with WiFi signals in the "signal strength map" when a user needs positioning, and thus the location of the user can be matched”; also, see [0056], [0147]; thus, the space model representing a constellation of wireless features within the particular space has been interpreted as signal strength map used for finding the position of a device or user holding a device).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone as taught above to in response to identifying the particular space occupied by the mobile device, loading a space model representing a constellation of wireless features within the particular space, and calculating a position of the mobile device relative to the equipment unit based on positions the second set of wireless signals and the constellation of wireless features represented in the space model as taught by Gao in order to receive a location and location based content for users while moving (see [0129]).
	While Santarone clearly teaches the mobile device comprises a camera, wherein a location of an image captured is determined, Santarone-Gao still does not explicitly teach the equipment unit disconnected from local computer networks and local wireless network; and
the guidance comprising a prompt to capture data proximal the equipment unit; 
 	 --accessing a first image captured by the optical sensor within the threshold distance of the particular element;  
 	--extracting a first equipment state represented in the first image; and 
	--in response to the first equipment state falling within a value range associated with the first step of the procedure, serving a second guidance for a second step of the procedure.
	However, Reiley teaches a method for tracking comprising serving a first guidance for a first step to the user, the first guidance comprising a prompt to capture data proximal an object following execution of a preceding control action (see [0020] “In the foregoing example, once the user has entered a pickup request into the autonomous vehicle, the native application can additionally or alternatively prompt the user to record a static image or video of her environment (e.g., a distinguishing feature in her proximity, such as a building entrance, a building facade, a billboard, a street sign, etc.) with the mobile computing device”; see [0032]-0033] “the native application prompts the user to scan her mobile computing device horizontally to capture a 90°, 180°, 270°, of 360° horizontal panoramic image of her surroundings”, thus, the application prompts the user to capture data at several angles and directions in order to capture different images towards first location, second locations and so on), accessing a first image captured by the optical sensor within the threshold distance of a particular element (see 0033 and [0073]), --extracting a first data represented in the first image (extract a second set of image features from the second optical image in Block S120 and scan the second set of known features for correspondence to image features in the second set of image features in Block S160”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Gao’s combination as taught above to include serving a first guidance for a first step to the user, the first guidance comprising a prompt to capture data proximal an object following execution of a preceding control action, accessing a first image captured by the optical sensor within the threshold distance of the particular element, and extracting a first data represented in the first image in order to determine the location of a user/mobile device with higher precision and confidence (see [0065] “calculates a confidence score that a location within the localization map represents the location of the user's mobile computing device based on similarities in feature types and relative distances between features around this location in the localization map (or in the template image) and like image features in the optical image”) and provide image collection and image analysis and recognition of objects to provide an enhanced localization methods when combined with Santarone-Gao’s method that uses wireless signal for localization. 
	While Reiley teaches a system that is able to guide and direct a user to different location/points and clearly asks/prompt a user to perform certain tasks in an environment such as take images of any surrounding or objects, and while Santarone clearly teaches image capture of data including temperature, pressure, power consumed, equipment (machinery and HVAC), Santarone-Gao-Riley does not explicitly teach the equipment unit disconnected from local computer networks and local wireless network; extracting a first equipment state represented in the first image; and in response to the first value falling within a value range threshold associated with the first step of the procedure, serving a second guidance for a second step to the user. 
	However, Jun in an analogous art of image capture and analysis, teaches a measuring equipment management system comprising  accessing a first image captured by the optical sensor within the threshold distance of the particular element and extracting a first equipment state represented in the first image (see Fig. 1 measurement equipment 100 including a camera for capturing images; see page 2 par. 7 “receiving an image of an analog instrument panel, And a control unit for extracting measurement information including a number, a scale, and a position of a display means for displaying the measurement value of the measurement object on the instrument panel, and extracting a measurement value of the analog instrument using the measurement information”, thus the image is from a panel and a region is isolated in order to read the values; also, see page 4 par. 10 “can use the camera 110 installed in the vicinity of the analogue instrumentation instrument 2 to generate a video image of the instrumentation board of the analogue instrumentation instrument 2 And analyze the collected images using the data processing device 130 to calculate the measurement values indicated by the measurement needles or gauges of the analog measurement equipment 2) and o in response to the first equipment state falling within a value range threshold associated with the first step of the procedure, serving a second guidance for a second step to the user (see page 2 par. before last “determine whether the measurement value is within a normal range stored in the memory corresponding to the measurement data information”; see page 3 par. 2 “The image may include a color area displayed on the instrument panel, and the color area may be an area for displaying a caution or displaying a warning when the measured value falls within a certain range according to the position of the display part”, the second guidance is suggested as warning, alert, or color for indicating a need for repair or maintenance; also, see page 11 pars. 2-5 “The analog measuring equipment 2 may include a color area for displaying a warning or displaying a warning when the measurement result falls within a certain range depending on the position where the gauge needle corresponds to the instrument panel. Typically, the color area showing attention is yellow, and the color area indicating warning is red. The analog measuring equipment management system 100 according to the present embodiment detects a color area displaying an
attention through color extraction from an image and a color area displaying a warning”, ). And see page 11 par. 8 “According to an embodiment of the present invention, it is possible to solve the problem of time and safety that can be generated in existing facilities, and to send a warning to a manager when the gauge is out of the normal operating range, Repair. This makes it possible to
prevent abnormal operation of the equipment and improve the service life and reliability of the equipment”, thus guidance for a second step such as repair or maintenance is provided). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Gao-Reiley’s combination as taught above to include the ; and in response to the first equipment state falling within a value range associated with the first step of the procedure, serving a second guidance for a second step of the procedure as taught by Jun in order to avoid human error in collecting and interpreting equipment data (Jun teaches a system that captures data, analyses and output  second guidance such as alarm,/warnings, colors, automatically to indicate that there is a problem in the equipment), and prevent abnormal operation of the equipment and improve the service life and reliability of the equipment by providing guidance for a second step such as repair or maintenance (see page 11 par. 8 “According to an embodiment of the present invention, it is possible to solve the problem of time and safety that can be generated in existing facilities, and to send a warning to a manager when the gauge is out of the normal operating range, Repair. This makes it possible to prevent abnormal operation of the equipment and improve the service life and reliability of the equipment).  
	While Jun suggests a system being capable of capturing data from equipment unit disconnected from local computer networks and local wireless network since uses imaging to monitor and capture data of analog dial/displays, Santarone-Gao-Reiley-Jun does not explicitly teach the equipment unit disconnected from local computer networks and local wireless network.
(see Fig. 2; also, see Col 2 lines 65-68 to Col 3 line 7 “In contrast, for the monitoring system of the invention, data signal transmission between the process control computer and the remote monitoring computer is realized through non-network physical connection, therefore the data signal transmission between the process control computer and the remote monitoring computer is absolutely isolated from the external network, and the process control computer is protected from hacker and virus attack, consequently network safety of the process control computer is intrinsically guaranteed).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Gao-Reiley-Jun’s combination as taught above to include equipment unit isolated and disconnected from local computer networks and local wireless network as taught by Wang in order to protect the equipment from viruses and hacking (also, see Col 2 lines 65-68 to Col 3 line 7), substantially guaranteeing safety of the equipment (see Col 3 lines 15-19). 
	As per claim 21, Santarone-Gao-Reiley-Jun-Wang teaches the method of Claim 20, Jun further teaches wherein extracting the first equipment state represented in the first image comprises: isolating a first region in the first image corresponding to a first particular display of the equipment unit (see Fig. 1 measurement equipment 100 including a camera for capturing images; see page 2 par. 7 and also, see page 4 par. 10; also, see claim 1 above same rationale applies herein); and extracting a first value from the first region in the first image corresponding to a first particular value presented on the first particular display (see Fig. 1 measurement equipment 100 including a camera for capturing images; see page 2 par. 7 and also, see page 4 par. 10; also, see claim 1 above same rationale applies herein).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Gao-Reiley-Jun-Wang’s combination as taught above to include the functions of the measuring equipment management system, into the AR/VR data capture system  of Santarone-Reiley’s comprising wherein extracting the first equipment state represented in the first image comprises: isolating a first region in the first image corresponding to a first particular display of the equipment unit; and extracting a first value from the first region in the first image corresponding to a first particular value presented on the first particular display as taught by Jun in order to avoid human error in collecting and interpreting equipment data (Jun teaches a system that captures data, analyses and output  second guidance such as alarm,/warnings, colors, automatically to indicate that there is a problem in the equipment), and prevent abnormal operation of the equipment and improve the service life and reliability of the equipment by providing guidance for a second step such as repair or maintenance (see page 11 par. 8 “According to an embodiment of the present invention, it is possible to solve the problem of time and safety that can be generated in existing facilities, and to send a warning to a manager when the gauge is out of the normal operating range, Repair. This makes it possible to prevent abnormal operation of the equipment and improve the service life and reliability of the equipment).  
Conclusion
 	Prior art of record not relied upon has been cited. 
	Russel (10354137) teaches a system comprising imaging a dial, when a detected value extracted from the image has a deviation, and alert is transmitted.
	Glaser (US 10615994) a mobile device to capture data of a dial, isolate a region in the image corresponding to a display, and extract data (see Fig. 2 and Fig. 36) and determine if there is a deviation to trigger an alarm, suggests adjustments when there are capture issues.   
	Leigh (US 10878607) teaches a mobile inspection device (104) to capture data of an equipment including a display/dial, isolate a region in the image corresponding to a display (see fig. 2), and extracting a first value from the region in the second image corresponding to a particular value presented on the particular display; and in response to the first value falling within a value range threshold associated with the first step of the procedure,  may display an alert (e.g., via inspection device 104) to operator 106 indicating, for example, an error in the sample image (e.g., perhaps operator 106 captured the sample image from a similar but incorrect process indicator), or an asset operating outside of norms for that asset or store the value captured.   
	Mullins et al (US 9412205) teaches a mobile inspection device (104) to capture data of an equipment including a display/dial, isolate a region in the image corresponding to a display, and extracting a first value from the region in the second image corresponding to a particular value presented on the particular display; and in .
	Harmon (US 11093777), Chrichlow (US 20060036967) teach a camera imaging an area, isolating the area of a display, extracting data from the display, but does not teach in response to the first value falling within a value range threshold associated with the first step of the procedure, serving a second guidance for a second step of the procedure.  Cite it…   
	Chattopadhyay (US 20170089692) teaches a camera imaging an area, isolating the area of a display, extracting data from the display, and in response to the first value falling within a value range threshold associated with the first step of the procedure display an alert but does not teach in response to the first value falling within a value range threshold associated with the first step of the procedure, serving a second guidance for a second step of the procedure.  	 	 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new 
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117